Exhibit 10.2

[EXECUTION COPY]

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

by and among

TRIBUNE COMPANY,

EGI-TRB, L.L.C.

and

SAMUEL ZELL

Dated as of April 1, 2007

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT, dated as of April 1, 2007 (the “Agreement”),
among Tribune Company, a Delaware corporation (the “Company”), EGI-TRB, L.L.C.,
a Delaware limited liability company (“EGI-TRB”) and Samuel Zell, as guarantor
(“Guarantor”).

W I T N E S S E T H :

WHEREAS, concurrently herewith, GreatBanc Trust Company, not in its individual
or corporate capacity, but solely as trustee (the “ESOP Fiduciary”) of the
Tribune Employee Stock Ownership Trust, which forms a part of the Tribune
Employee Stock Ownership Plan (the “ESOP”), Tesop Corporation, a Delaware
corporation wholly owned by the ESOP (“Merger Sub”), the Company and, for
limited purposes, EGI-TRB, have entered into that certain Agreement and Plan of
Merger (the “Merger Agreement”) pursuant to which, subject to the terms and
conditions therein, the Merger Sub will be merged with and into the Company (the
“Merger”), with the Company surviving the Merger and becoming wholly owned by
the ESOP (the “Surviving Corporation”).

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning given to them in the Merger Agreement.

WHEREAS, concurrently herewith, the Company, EGI-TRB and the ESOP Fiduciary, on
behalf of the ESOP, have entered into that certain Investor Rights Agreement
(the “Investor Rights Agreement”) pursuant to which the parties thereto will
have certain rights and obligations, among others, regarding the Surviving
Corporation following the Merger.

WHEREAS, concurrently herewith, the Company, EGI-TRB and the ESOP Fiduciary, on
behalf of the ESOP, have entered into that certain Registration Rights Agreement
(the “Registration Rights Agreement”) pursuant to which the Company has granted
EGI-TRB and the ESOP certain registration rights.

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to sell to EGI-TRB, and EGI-TRB desires to
purchase from the Company, as soon as practicable following the execution and
delivery of this Agreement, (i) an aggregate of 1,470,588 newly-issued shares
(the “Purchased Shares”) of the Company’s common stock, par value $0.01 per
share (the “Company Common Stock,” which term shall also apply to the common
stock, par value $0.01 per share, of the Surviving Corporation following the
Merger) and (ii) an unsecured subordinated exchangeable promissory note in the
principal amount of $200,000,000, which shall be exchangeable at the option of
the Company, or automatically under certain circumstances, into 5,882,353 shares
of Company Common Stock (the “Exchangeable Note Shares”), subject to adjustment
as provided therein, and otherwise in the form attached hereto as Exhibit A (the
“Exchangeable Note”).

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to sell to EGI-TRB, and EGI-TRB desires to
purchase from the Company, immediately following the consummation of the Merger,
(i) an unsecured

2


--------------------------------------------------------------------------------


subordinated promissory note in the principal amount of $225,000,000 and
otherwise in the form attached hereto as Exhibit B (the “Note”) and (ii)
warrants to purchase 43,478,261 shares of Company Common Stock (“Warrants”)
pursuant to a Warrant Agreement in the form attached hereto as Exhibit C (the
“Warrant Agreement”).

WHEREAS, the Company and EGI-TRB desire that Samuel Zell be appointed to the
Board of Directors of the Company at the First Closing (as defined below), and
be elected to serve as the Chairman of the Company’s Board of Directors
effective as of, and from and after, the Second Closing Date (as defined below).

WHEREAS, the Company, EGI-TRB and Guarantor desire to make certain
representations, warranties, covenants and agreements specified herein in
connection with this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the Company, EGI-TRB and Guarantor agree as follows:

ARTICLE I

SALE AND PURCHASE


SECTION 1.1             SALE AND PURCHASE OF THE PURCHASED SHARES AND
EXCHANGEABLE NOTE.  ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, THE COMPANY HEREBY AGREES TO SELL TO EGI-TRB AT THE FIRST CLOSING (AS
DEFINED BELOW), AND EGI-TRB AGREES TO PURCHASE FROM THE COMPANY AT THE FIRST
CLOSING, (A) THE PURCHASED SHARES AT A PRICE OF $34 PER SHARE FOR AN AGGREGATE
PURCHASE PRICE OF $50,000,000 (THE “PURCHASED SHARES PURCHASE PRICE”) AND (B)
THE EXCHANGEABLE NOTE FOR AN AGGREGATE PURCHASE PRICE OF $200,000,000 (THE
“EXCHANGEABLE NOTE PURCHASE PRICE”).


SECTION 1.2             SALE AND PURCHASE OF THE NOTE AND WARRANTS.  ON THE
TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY
HEREBY AGREES TO SELL TO EGI-TRB AT THE SECOND CLOSING (AS DEFINED BELOW), AND
EGI-TRB AGREES TO PURCHASE FROM THE COMPANY AT THE SECOND CLOSING, (I) THE NOTE
FOR AN AGGREGATE PURCHASE PRICE OF $225,000,000 (THE “NOTE PURCHASE PRICE”) AND
(II) THE WARRANTS FOR AN AGGREGATE PURCHASE PRICE OF $90,000,000 (THE “WARRANTS
PURCHASE PRICE”).

ARTICLE II

CLOSING DATES; DELIVERIES


SECTION 2.1             FIRST CLOSING.


(A)           THE CLOSING OF THE PURCHASE AND SALE OF THE PURCHASED SHARES AND
THE EXCHANGEABLE NOTE (THE “FIRST CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF
WACHTELL, LIPTON, ROSEN & KATZ, 51 WEST 52ND STREET, NEW YORK, NEW YORK AT 10:00
A.M., LOCAL TIME, ON A DATE TO BE SPECIFIED BY THE PARTIES (THE “FIRST CLOSING
DATE”) WHICH SHALL BE NO LATER THAN THE THIRD BUSINESS DAY AFTER THE
SATISFACTION OR WAIVER OF THE CONDITIONS SET FORTH IN ARTICLE VI (OTHER THAN

3


--------------------------------------------------------------------------------


those conditions that by their nature are to be satisfied at the First Closing,
but subject to the satisfaction or waiver of such conditions), or at such other
place, date and time as the Company, EGI-TRB and Guarantor may agree in writing.


(B)           AT THE FIRST CLOSING, (I) THE COMPANY SHALL DELIVER TO EGI-TRB
(A) CERTIFICATES REPRESENTING THE PURCHASED SHARES, (B) THE EXCHANGEABLE NOTE,
DULY EXECUTED ON BEHALF OF THE COMPANY, AND (C) THE ITEM CONTEMPLATED TO BE
DELIVERED AT THE FIRST CLOSING UNDER CLAUSE (C) OF SECTION 6.3 AND (II) EGI-TRB
SHALL DELIVER TO THE COMPANY (A) THE PURCHASED SHARES PURCHASE PRICE AND THE
EXCHANGEABLE NOTE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED IN WRITING BY THE COMPANY NOT LATER THAN TWO BUSINESS
DAYS PRIOR TO THE FIRST CLOSING DATE, AND (B) THE ITEM CONTEMPLATED TO BE
DELIVERED AT THE FIRST CLOSING UNDER CLAUSE (C) OF SECTION 6.2.


SECTION 2.2             SECOND CLOSING.


(A)           THE CLOSING OF THE PURCHASE AND SALE OF THE NOTE AND THE WARRANTS
(THE “SECOND CLOSING”) SHALL TAKE PLACE, SUBJECT TO THE SATISFACTION OR WAIVER
OF THE CONDITIONS SET FORTH IN ARTICLE VII (OTHER THAN THOSE CONDITIONS THAT BY
THEIR NATURE ARE TO BE SATISFIED AT THE SECOND CLOSING, BUT SUBJECT TO THE
SATISFACTION OR WAIVER OF SUCH CONDITIONS), AT THE OFFICES OF WACHTELL, LIPTON,
ROSEN & KATZ, 51 WEST 52ND STREET, NEW YORK, NEW YORK, IMMEDIATELY FOLLOWING THE
CONSUMMATION OF THE MERGER (THE “SECOND CLOSING DATE”).


(B)           AT THE SECOND CLOSING, (I) THE COMPANY SHALL DELIVER TO EGI-TRB
THE NOTE AND A COPY OF THE WARRANT AGREEMENT, EACH DULY EXECUTED ON BEHALF OF
THE COMPANY, AND (II) EGI-TRB SHALL DELIVER TO THE COMPANY (A) THE NOTE PURCHASE
PRICE AND THE WARRANTS PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE
FUNDS TO AN ACCOUNT DESIGNATED IN WRITING BY THE COMPANY NOT LATER THAN TWO
BUSINESS DAYS PRIOR TO THE SECOND CLOSING DATE, AND (B) A COPY OF THE WARRANT
AGREEMENT, DULY EXECUTED ON BEHALF OF EGI-TRB.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as disclosed in the disclosure schedule delivered by the Company to
EGI-TRB and Guarantor immediately prior to the execution of this Agreement (the
“Company SPA Disclosure Schedule”), the Company represents and warrants to
EGI-TRB and Guarantor as follows:


SECTION 3.1             AUTHORITY; NO VIOLATION.


(A)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
THE INVESTOR RIGHTS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, THE
EXCHANGEABLE NOTE, THE NOTE AND THE WARRANT AGREEMENT (SUCH AGREEMENTS AND
INSTRUMENTS BEING HEREINAFTER COLLECTIVELY REFERRED TO AS THE “COMPANY
TRANSACTION DOCUMENTS”).  THE DETERMINATIONS, APPROVALS AND RESOLUTIONS BY THE
BOARD OF DIRECTORS OF THE COMPANY ARE SUFFICIENT TO RENDER INAPPLICABLE TO THE
MERGER THE RESTRICTIONS ON “BUSINESS COMBINATIONS” CONTAINED IN SECTION 203 OF
THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE AND, TO THE KNOWLEDGE OF
THE COMPANY, NO “FAIR PRICE,”

4


--------------------------------------------------------------------------------


“moratorium,” “control share acquisition,” “business combination” or other
similar antitakeover statute or regulation enacted under state or Federal laws
in the United States applicable to the Company is applicable to EGI-TRB and
Guarantor as a result of this Agreement or the Merger Agreement or transactions
contemplated hereby or thereby.  No other corporate proceedings on the part of
the Company are necessary to authorize the Company Transaction Documents or the
consummation of the transactions contemplated thereby.  This Agreement, the
Exchangeable Note, the Investor Rights Agreement and the Registration Rights
Agreement have been duly and validly executed and delivered by the Company and,
assuming that this Agreement, the Investor Rights Agreement and the Registration
Rights Agreement constitute the legal, valid and binding agreements of the other
parties thereto, this Agreement, the Exchangeable Note, the Investor Rights
Agreement and the Registration Rights Agreement constitute the legal, valid and
binding agreements of the Company, enforceable against the Company in accordance
with their respective terms.  The Note, the Exchangeable Note and the Warrant
Agreement, when executed and delivered by the Company, and assuming that the
Warrant Agreement constitutes the legal, valid and binding agreement of the
other party thereto, will constitute the legal, valid and binding agreements of
the Company, enforceable against the Company in accordance with their respective
terms.


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
COMPANY TRANSACTION DOCUMENTS AND THE CONSUMMATION OF TRANSACTIONS CONTEMPLATED
THEREBY BY THE COMPANY DO NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL,
LICENSE, AUTHORIZATION, ORDER OR PERMIT OF, ACTION BY, FILING WITH OR
NOTIFICATION TO ANY FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL OR REGULATORY
AGENCY, COMMISSION, COURT, BODY, ENTITY OR AUTHORITY (EACH, A “GOVERNMENTAL
ENTITY”), OTHER THAN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE
HART-SCOTT-RODINO ANTITRUST IMPROVEMENTS ACT OF 1976, AS AMENDED (THE “HSR ACT”)
WITH RESPECT TO THE EXCHANGE OF THE EXCHANGEABLE NOTE INTO COMPANY COMMON STOCK
OR THE EXERCISE OF THE WARRANT FOR COMPANY COMMON STOCK.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THE
COMPANY TRANSACTION DOCUMENTS AND THE CONSUMMATION BY THE COMPANY OF THE
TRANSACTIONS CONTEMPLATED THEREBY DO NOT AND WILL NOT (I) CONTRAVENE OR CONFLICT
WITH THE ORGANIZATIONAL OR GOVERNING DOCUMENTS OF THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY COMPANY JOINT VENTURES, (II) ASSUMING COMPLIANCE WITH THE
MATTERS REFERENCED IN SECTION 3.1(B), CONTRAVENE OR CONFLICT WITH OR CONSTITUTE
A VIOLATION OF ANY PROVISION OF ANY LAW BINDING UPON OR APPLICABLE TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES OR
ASSETS, (III) CONFLICT WITH, CONTRAVENE, RESULT IN ANY VIOLATION OF, OR DEFAULT
(WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A
RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY MATERIAL OBLIGATION OR
TO THE LOSS OF A MATERIAL BENEFIT UNDER, OR TO INCREASED, ADDITIONAL,
ACCELERATED OR GUARANTEED RIGHTS OR ENTITLEMENTS OF ANY PERSON UNDER, ANY LOAN,
GUARANTEE OF INDEBTEDNESS OR CREDIT AGREEMENT, NOTE, BOND, MORTGAGE, INDENTURE,
LEASE, AGREEMENT, CONTRACT, INSTRUMENT, PERMIT, CONCESSION, FRANCHISE, RIGHT OR
LICENSE TO WHICH THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES IS A PARTY OR
BY WHICH ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS ARE BOUND, OR (IV) RESULT
IN THE CREATION OF ANY LIENS, CLAIMS, MORTGAGES, ENCUMBRANCES, PLEDGES, SECURITY
INTERESTS, EQUITIES OR CHARGES OF ANY KIND (EACH, A “LIEN”), OTHER THAN ANY SUCH
LIEN (A) FOR TAXES OR GOVERNMENTAL ASSESSMENTS, CHARGES OR CLAIMS OF PAYMENT NOT
YET DUE, BEING CONTESTED IN GOOD FAITH OR FOR WHICH ADEQUATE ACCRUALS OR
RESERVES HAVE BEEN ESTABLISHED ON THE MOST RECENT CONSOLIDATED BALANCE SHEET
INCLUDED IN COMPANY SEC DOCUMENTS FILED PRIOR TO THE DATE HEREOF,

5


--------------------------------------------------------------------------------


(B) which is a carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other similar lien arising in the ordinary course of business, (C) which is
disclosed on the most recent consolidated balance sheet of the Company or notes
thereto or securing liabilities reflected on such balance sheet or (D) which was
incurred in the ordinary course of business since the date of the most recent
consolidated balance sheet of the Company (each of the foregoing, a “Permitted
Lien”), upon any of the properties or assets of the Company or any of the
Company’s Subsidiaries, other than, in the case of clauses (ii) and (iii), any
such items that would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.


SECTION 3.2             AUTHORIZATION.  THE PURCHASED SHARES HAVE BEEN DULY
AUTHORIZED BY THE COMPANY, AND WHEN THE PURCHASED SHARES ARE ISSUED IN
ACCORDANCE WITH THIS AGREEMENT AGAINST PAYMENT THEREFOR, SUCH PURCHASED SHARES
WILL BE VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE.  THE COMPANY COMMON STOCK
ISSUABLE UPON EXERCISE OF THE WARRANTS (THE “WARRANT SHARES”) HAS BEEN DULY
AUTHORIZED BY THE COMPANY, AND WHEN THE WARRANT SHARES ARE ISSUED IN ACCORDANCE
WITH THE WARRANTS AGAINST PAYMENT THEREFOR, SUCH WARRANT SHARES WILL BE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.  THE EXCHANGEABLE NOTE SHARES HAVE BEEN
DULY AUTHORIZED BY THE COMPANY, AND WHEN THEY ARE ISSUED IN ACCORDANCE WITH THE
TERMS OF THE EXCHANGEABLE NOTE, SUCH EXCHANGEABLE NOTE SHARES WILL BE VALIDLY
ISSUED, FULLY PAID AND NONASSESSABLE.  NONE OF THE PURCHASED SHARES, THE
EXCHANGEABLE NOTE SHARES OR THE WARRANT SHARES WILL BE ISSUED IN VIOLATION OF
THE PREEMPTIVE OR OTHER SIMILAR RIGHTS OF ANY SECURITYHOLDER OF THE COMPANY NOR
WILL THEY TRIGGER ANY ANTI-DILUTION OR SIMILAR RIGHTS UNDER ANY INSTRUMENT OR
AGREEMENT TO WHICH THE COMPANY IS SUBJECT OR BOUND.


SECTION 3.3             FINDERS OR BROKERS.  EXCEPT FOR MORGAN STANLEY & CO.
INCORPORATED, MERRILL LYNCH & CO., INC. AND CITIGROUP GLOBAL MARKETS INC. (THE
“COMPANY FINANCIAL ADVISORS”), NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS EMPLOYED ANY INVESTMENT BANKER, BROKER OR FINDER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT WHO MIGHT BE ENTITLED TO ANY FEE OR
ANY COMMISSION IN CONNECTION WITH OR UPON CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE COMPANY HAS MADE AVAILABLE TO EGI-TRB AN ACCURATE AND
COMPLETE SUMMARY OF THE FEE ARRANGEMENTS WITH THE COMPANY FINANCIAL ADVISORS.


SECTION 3.4             PRIVATE PLACEMENT.  SUBJECT TO THE ACCURACY OF EGI-TRB’S
REPRESENTATIONS SET FORTH IN THIS AGREEMENT, THE OFFER, SALE AND ISSUANCE OF THE
PURCHASED SHARES, THE EXCHANGEABLE NOTE, THE NOTE AND THE WARRANTS AS
CONTEMPLATED BY THIS AGREEMENT ARE EXEMPT, AND THE ISSUANCE OF THE WARRANT
SHARES UPON THE EXERCISE OF THE WARRANTS AND THE EXCHANGEABLE NOTE SHARES UPON
EXCHANGE OF THE EXCHANGEABLE NOTE WILL BE EXEMPT, FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).


SECTION 3.5             RIGHTS PLAN.  THE BOARD OF DIRECTORS OF THE COMPANY HAS
RESOLVED TO, AND THE COMPANY PROMPTLY AFTER THE EXECUTION OF THIS AGREEMENT
WILL, TAKE ALL ACTION NECESSARY TO RENDER THE RIGHTS TO PURCHASE SHARES OF
SERIES A JUNIOR PARTICIPATING PREFERRED STOCK OF THE COMPANY, ISSUED PURSUANT TO
THE TERMS OF THE RIGHTS AGREEMENT, DATED AS OF DECEMBER 12, 1997, AS AMENDED,
BETWEEN THE COMPANY AND COMPUTERSHARE TRUST COMPANY, N.A. (FORMERLY FIRST
CHICAGO TRUST COMPANY OF NEW YORK), AS RIGHTS AGENT, INAPPLICABLE TO THE
EXECUTION AND OPERATION OF THIS AGREEMENT, THE MERGER AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED THEREBY.

6


--------------------------------------------------------------------------------



SECTION 3.6             MERGER AGREEMENT REPRESENTATIONS AND WARRANTIES. 
REFERENCE IS HEREBY MADE TO THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
SET FORTH IN SECTIONS 3.1, 3.2, 3.4 THROUGH 3.12, AND 3.14 THROUGH 3.25 OF THE
MERGER AGREEMENT (THE “MERGER AGREEMENT REPRESENTATIONS AND WARRANTIES”).  THE
COMPANY HEREBY MAKES, SUBJECT TO THE QUALIFICATIONS SET FORTH IN THE
INTRODUCTION TO ARTICLE III OF THE MERGER AGREEMENT, EACH OF SUCH MERGER
AGREEMENT REPRESENTATIONS AND WARRANTIES TO EGI-TRB AND GUARANTOR AS IF EACH OF
SUCH MERGER AGREEMENT REPRESENTATIONS AND WARRANTIES WERE HEREINAFTER SET FORTH
IN FULL.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EGI-TRB AND GUARANTOR

EGI-TRB and Guarantor jointly and severally represent and warrant to the Company
as follows:


SECTION 4.1             QUALIFICATION, ORGANIZATION, SUBSIDIARIES, ETC.  EGI-TRB
IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND HAS ALL
REQUISITE LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO OWN, LEASE, HOLD AND
OPERATE ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS BUSINESS AS PRESENTLY
CONDUCTED AND IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION WHERE THE OWNERSHIP, LEASING, HOLDING OR OPERATION OF ITS ASSETS OR
PROPERTIES OR CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE
THE FAILURE TO BE SO ORGANIZED, VALIDLY EXISTING, QUALIFIED OR IN GOOD STANDING,
OR TO HAVE SUCH POWER OR AUTHORITY, WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO PREVENT OR MATERIALLY DELAY OR MATERIALLY IMPAIR THE
ABILITY OF EGI-TRB TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(A “EGI-TRB MATERIAL ADVERSE EFFECT”).


SECTION 4.2             AUTHORITY; NO VIOLATION.


(A)           EACH OF EGI-TRB AND GUARANTOR HAS ALL REQUISITE POWER AND
AUTHORITY TO ENTER INTO AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE INVESTOR RIGHTS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND
THE WARRANT AGREEMENT (SUCH AGREEMENTS BEING HEREINAFTER COLLECTIVELY REFERRED
TO AS THE “EGI-TRB TRANSACTION DOCUMENTS”).  THE EXECUTION AND DELIVERY OF THE
EGI-TRB TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED BY GUARANTOR AND BY
THE SOLE MEMBER OF EGI-TRB, AND NO OTHER LIMITED LIABILITY COMPANY PROCEEDINGS
ON THE PART OF EGI-TRB ARE NECESSARY TO AUTHORIZE THE EGI-TRB TRANSACTION
DOCUMENTS OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY.  THIS
AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY EGI-TRB AND
GUARANTOR AND, ASSUMING THIS AGREEMENT CONSTITUTES THE LEGAL, VALID AND BINDING
AGREEMENT OF THE OTHER PARTIES THERETO, THIS AGREEMENT CONSTITUTES THE LEGAL,
VALID AND BINDING AGREEMENT OF EGI-TRB AND GUARANTOR, ENFORCEABLE AGAINST
EGI-TRB AND GUARANTOR IN ACCORDANCE WITH ITS TERMS.  THE INVESTOR RIGHTS
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT HAVE BEEN DULY AND VALIDLY
EXECUTED AND DELIVERED BY EGI-TRB AND, ASSUMING THE INVESTOR RIGHTS AGREEMENT
AND THE REGISTRATION RIGHTS AGREEMENT CONSTITUTE THE LEGAL, VALID AND BINDING
AGREEMENTS OF THE OTHER PARTIES THERETO, THE INVESTOR RIGHTS AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT CONSTITUTE THE LEGAL, VALID AND BINDING AGREEMENTS
OF EGI-TRB, ENFORCEABLE AGAINST EGI-TRB IN ACCORDANCE WITH THEIR RESPECTIVE

7


--------------------------------------------------------------------------------


terms.  The Warrant Agreement, when executed and delivered by EGI-TRB, and
assuming that the Warrant Agreement constitutes the legal, valid and binding
agreement of the other party thereto, will constitute the legal, valid and
binding agreement of EGI-TRB, enforceable against EGI-TRB in accordance with its
terms.


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EGI-TRB AND GUARANTOR
OF THE EGI-TRB TRANSACTION DOCUMENTS TO WHICH THEY ARE PARTIES AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY BY EGI-TRB AND GUARANTOR
DO NOT AND WILL NOT REQUIRE ANY CONSENT, APPROVAL, LICENSE, AUTHORIZATION, ORDER
OR PERMIT OF, ACTION BY, FILING WITH OR NOTIFICATION TO ANY GOVERNMENTAL ENTITY,
OTHER THAN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS OF THE HSR ACT WITH
RESPECT TO THE EXCHANGE OF THE EXCHANGEABLE NOTE INTO COMPANY COMMON STOCK OR
THE EXERCISE OF THE WARRANT FOR COMPANY COMMON STOCK.


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EGI-TRB AND GUARANTOR
OF THE EGI-TRB TRANSACTION DOCUMENTS TO WHICH THEY ARE PARTIES AND THE
CONSUMMATION BY EGI-TRB AND GUARANTOR OF THE TRANSACTIONS CONTEMPLATED THEREBY
DO NOT AND WILL NOT (I) CONTRAVENE OR CONFLICT WITH THE ORGANIZATIONAL OR
GOVERNING DOCUMENTS OF EGI-TRB, (II) ASSUMING COMPLIANCE WITH THE MATTERS
REFERENCED IN SECTION 4.2(B), CONTRAVENE OR CONFLICT WITH OR RESULT IN VIOLATION
OF ANY PROVISION OF ANY LAW BINDING UPON OR APPLICABLE TO EGI-TRB OR GUARANTOR
OR ANY OF THEIR RESPECTIVE PROPERTIES OR ASSETS, OR (III) RESULT IN ANY
VIOLATION OF, OR DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH)
UNDER, OR GIVE RISE TO A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF
ANY MATERIAL OBLIGATION OR TO THE LOSS OF A MATERIAL BENEFIT UNDER, OR TO
INCREASED, ADDITIONAL, ACCELERATED OR GUARANTEED RIGHTS OR ENTITLEMENTS OF ANY
PERSON UNDER, ANY LOAN, GUARANTEE OF INDEBTEDNESS OR CREDIT AGREEMENT, NOTE,
BOND, MORTGAGE, INDENTURE, LEASE, AGREEMENT, CONTRACT, INSTRUMENT, PERMIT,
CONCESSION, FRANCHISE, RIGHT OR LICENSE TO WHICH EGI-TRB OR GUARANTOR IS A PARTY
OR BY WHICH ANY OF THEIR PROPERTIES OR ASSETS ARE BOUND, OR (IV) RESULT IN THE
CREATION OF ANY LIEN (OTHER THAN PERMITTED LIENS) UPON ANY OF THE PROPERTIES OR
ASSETS OF EGI-TRB OR GUARANTOR, OTHER THAN, IN THE CASE OF CLAUSE (II) THROUGH
(IV), ANY SUCH ITEMS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE AN EGI-TRB MATERIAL ADVERSE EFFECT.


SECTION 4.3             FINDERS OR BROKERS.  EXCEPT FOR J.P. MORGAN CHASE,
NEITHER EGI-TRB, NOR ANY OF ITS SUBSIDIARIES NOR GUARANTOR HAS EMPLOYED ANY
INVESTMENT BANKER, BROKER OR FINDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT WHO IS ENTITLED TO ANY FEE OR ANY COMMISSION IN
CONNECTION WITH OR UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 4.4             LACK OF OWNERSHIP OF COMPANY COMMON STOCK.  EXCEPT AS
CONTEMPLATED BY THIS AGREEMENT, NEITHER EGI-TRB, NOR ANY OF ITS SUBSIDIARIES NOR
GUARANTOR BENEFICIALLY OWNS OR, SINCE DECEMBER 31, 2006 HAS BENEFICIALLY OWNED,
DIRECTLY OR INDIRECTLY, ANY SHARES OF COMPANY COMMON STOCK OR OTHER SECURITIES
CONVERTIBLE INTO, EXCHANGEABLE INTO OR EXERCISABLE FOR SHARES OF COMPANY COMMON
STOCK.  EXCEPT FOR THE VOTING AND PROXY AGREEMENTS ENTERED INTO IN CONNECTION
WITH, AND CONTEMPLATED BY, THE MERGER AGREEMENT, THERE ARE NO VOTING TRUSTS OR
OTHER AGREEMENTS OR UNDERSTANDINGS TO WHICH EGI-TRB, ANY OF ITS SUBSIDIARIES OR
GUARANTOR IS A PARTY WITH RESPECT TO THE VOTING OF THE CAPITAL STOCK OR OTHER
EQUITY INTEREST OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.

8


--------------------------------------------------------------------------------



SECTION 4.5             ACCREDITED INVESTOR.


(A)           EACH OF EGI-TRB AND GUARANTOR IS A FINANCIALLY SOPHISTICATED
INVESTOR AND IS AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501 OF REGULATION D
UNDER THE SECURITIES ACT) THAT IS EXPERIENCED IN FINANCIAL MATTERS.  EACH OF
EGI-TRB AND GUARANTOR UNDERSTANDS THAT THE SECURITIES PURCHASED HEREUNDER HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT.


(B)           EGI-TRB IS AWARE THAT IT MUST BEAR THE ECONOMIC RISK OF THE
INVESTMENT CONTEMPLATED BY THIS AGREEMENT FOR AN INDEFINITE PERIOD OF TIME
SINCE, IN THE VIEW OF THE SECURITIES AND EXCHANGE COMMISSION, THE STATUTORY
BASIS FOR EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT WOULD NOT BE
PRESENT IF SUCH REPRESENTATION MEANT MERELY THAT THE PRESENT INTENTION OF
EGI-TRB IS TO HOLD THESE SECURITIES FOR A DEFERRED SALE OR FOR ANY FIXED PERIOD
IN THE FUTURE.  EGI-TRB CAN AFFORD TO BEAR SUCH ECONOMIC RISK AND CAN AFFORD TO
SUFFER THE COMPLETE LOSS OF ITS INVESTMENT HEREUNDER.


(C)           EGI-TRB IS PURCHASING THE SECURITIES TO BE PURCHASED HEREUNDER
(INCLUDING SECURITIES TO BE ACQUIRED ON EXERCISE OR EXCHANGE OF SECURITIES
PURCHASED HEREUNDER) FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES ONLY AND NOT
WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, THE DISTRIBUTION OR OTHER
DISPOSITION THEREOF OR WITH ANY PRESENT INTENTION OF DISTRIBUTING OR RESELLING
ANY PORTION THEREOF IN VIOLATION OF THE SECURITIES ACT OR ANY OTHER APPLICABLE
SECURITIES LAW.


(D)           EGI-TRB ACKNOWLEDGES THAT (I) IT HAS BEEN PROVIDED WITH SUCH
INFORMATION AS IT DEEMS NECESSARY TO EVALUATE THE MERITS AND RISKS OF INVESTING
IN THE SECURITIES CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
FINANCIAL AND OTHER INFORMATION REGARDING THE COMPANY), (II) HAS READ AND
UNDERSTANDS THE RESTRICTIONS AND LIMITATIONS SET FORTH IN THIS AGREEMENT, AND
(III) HAS BEEN AFFORDED THE OPPORTUNITY TO ASK SUCH QUESTIONS AS IT DEEMED
NECESSARY, AND TO RECEIVE ANSWERS FROM, REPRESENTATIVES OF THE COMPANY
CONCERNING THE MERITS AND RISK OF INVESTING IN SUCH SECURITIES.


SECTION 4.6             NO ADDITIONAL REPRESENTATIONS.


(A)           EACH OF EGI-TRB AND GUARANTOR ACKNOWLEDGES THAT IT AND ITS
OFFICERS, EMPLOYEES, ACCOUNTANTS, CONSULTANTS, LEGAL COUNSEL, FINANCIAL
ADVISORS, PROSPECTIVE FINANCING SOURCES AND AGENTS AND OTHER REPRESENTATIVES
(COLLECTIVELY, “REPRESENTATIVES”) HAVE RECEIVED ACCESS TO SUCH BOOKS AND
RECORDS, FACILITIES, EQUIPMENT, CONTRACTS AND OTHER ASSETS OF THE COMPANY WHICH
IT AND ITS REPRESENTATIVES HAVE DESIRED OR REQUESTED TO REVIEW, AND THAT IT AND
ITS REPRESENTATIVES HAVE HAD FULL OPPORTUNITY TO MEET WITH THE MANAGEMENT OF THE
COMPANY AND TO DISCUSS THE BUSINESS AND ASSETS OF THE COMPANY.


(B)           EACH OF EGI-TRB AND GUARANTOR ACKNOWLEDGES THAT NEITHER THE
COMPANY NOR ANY OTHER PERSON HAS MADE ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, AS TO THE ACCURACY OR COMPLETENESS OF ANY INFORMATION REGARDING THE
COMPANY FURNISHED OR MADE AVAILABLE TO EGI-TRB, GUARANTOR OR THEIR
REPRESENTATIVES EXCEPT AS EXPRESSLY SET FORTH IN OR INCORPORATED BY REFERENCE
INTO ARTICLE III, AND NEITHER THE COMPANY NOR ANY OTHER PERSON SHALL BE SUBJECT
TO ANY LIABILITY TO EGI-TRB OR ANY OTHER PERSON RESULTING FROM THE COMPANY’S
MAKING AVAILABLE TO EGI-TRB OR EGI-TRB’S USE OF SUCH INFORMATION.

9


--------------------------------------------------------------------------------



SECTION 4.7             ABSENCE OF ARRANGEMENTS WITH MANAGEMENT.  OTHER THAN
THIS AGREEMENT, THE MERGER AGREEMENT, THE OTHER EGI-TRB TRANSACTION DOCUMENTS
AND THE AGREEMENTS CONTEMPLATED HEREBY AND THEREBY, AS OF THE DATE HEREOF, THERE
ARE NO CONTRACTS, UNDERTAKINGS, COMMITMENTS, AGREEMENTS OR OBLIGATIONS BETWEEN
EGI-TRB OR GUARANTOR OR ANY OF THEIR AFFILIATES, ON THE ONE HAND, AND ANY MEMBER
OF THE COMPANY’S MANAGEMENT OR BOARD OF DIRECTORS, ON THE OTHER HAND, RELATING
TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE MERGER AGREEMENT AND THE
OTHER EGI-TRB TRANSACTION DOCUMENTS AFTER THE EFFECTIVE TIME.


SECTION 4.8             AVAILABLE FUNDS.  EGI-TRB OR GUARANTOR HAS AVAILABLE, OR
WILL HAVE AVAILABLE, (A) AT THE FIRST CLOSING, ALL FUNDS NECESSARY FOR THE
PAYMENT OF THE PURCHASED SHARES PURCHASE PRICE AND THE EXCHANGEABLE NOTE
PURCHASE PRICE, (B) AT THE SECOND CLOSING, ALL FUNDS NECESSARY FOR THE PAYMENT
OF THE NOTE PURCHASE PRICE AND THE WARRANTS PURCHASE PRICE, AND (C) FUNDS THAT
ARE OTHERWISE SUFFICIENT FOR THE SATISFACTION OF ALL OF EGI-TRB’S AND
GUARANTOR’S OBLIGATIONS UNDER THIS AGREEMENT.


SECTION 4.9             FCC MATTERS.  EACH OF EGI-TRB AND GUARANTOR IS LEGALLY,
FINANCIALLY AND OTHERWISE QUALIFIED TO ACQUIRE CONTROL OF THE COMPANY UNDER THE
COMMUNICATIONS ACT AND THE FCC RULES, AND IS LEGALLY, FINANCIALLY AND OTHERWISE
QUALIFIED UNDER THE COMMUNICATIONS ACT AND THE FCC RULES TO ACQUIRE AND HOLD ITS
INTEREST IN SURVIVING CORPORATION AND, THROUGH ITS INTEREST IN SURVIVING
CORPORATION, AN INDIRECT INTEREST IN THE COMPANY FCC LICENSES AS PROPOSED IN AND
PURSUANT TO THE TERMS OF THIS AGREEMENT.  THIS REPRESENTATION SHALL NOT BE
DEEMED AN ACKNOWLEDGMENT THAT EGI-TRB OR GUARANTOR WILL ACQUIRE CONTROL OF THE
COMPANY OR THE SURVIVING CORPORATION BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

ARTICLE V

COVENANTS AND AGREEMENTS


SECTION 5.1             AGREEMENT TO VOTE.  EGI-TRB IRREVOCABLY AND
UNCONDITIONALLY HEREBY AGREES THAT FROM AND AFTER THE DATE HEREOF UNTIL THE
EARLIER OF (A) THE CONSUMMATION OF THE MERGER AND (B) ANY DATE OF TERMINATION OF
THE MERGER AGREEMENT IN ACCORDANCE WITH ITS TERMS (THE “EXPIRATION TIME”), AT
ANY MEETING (WHETHER ANNUAL OR SPECIAL AND EACH ADJOURNED OR POSTPONED MEETING)
OF THE COMPANY’S SHAREHOLDERS, HOWEVER CALLED, OR IN CONNECTION WITH ANY WRITTEN
CONSENT OF THE COMPANY’S SHAREHOLDERS, EGI-TRB WILL (I) APPEAR AT SUCH MEETING
OR OTHERWISE CAUSE ITS OWNED SHARES (AS DEFINED BELOW) TO BE COUNTED AS PRESENT
THEREAT FOR PURPOSES OF CALCULATING A QUORUM AND (II) VOTE OR CAUSE TO BE VOTED
(INCLUDING BY WRITTEN CONSENT, IF APPLICABLE) ALL OF THE COMPANY COMMON STOCK
BENEFICIALLY OWNED, OR WHOSE VOTE IS OTHERWISE CONTROLLED BY PROXY OR OTHERWISE,
BY EGI-TRB, INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE PURCHASED SHARES (THE
“OWNED SHARES”), (A) FOR APPROVAL AND ADOPTION OF THE MERGER AGREEMENT, WHETHER
OR NOT RECOMMENDED BY THE COMPANY’S BOARD OF DIRECTORS, AND THE TRANSACTIONS
CONTEMPLATED BY THE MERGER AGREEMENT,  (B) AGAINST ANY AGREEMENT, AMENDMENT OF
ANY AGREEMENT (INCLUDING THE COMPANY’S CERTIFICATE OF INCORPORATION OR BY-LAWS),
OR ANY OTHER ACTION THAT IS INTENDED OR WOULD REASONABLY BE EXPECTED TO PREVENT,
IMPEDE, OR, IN ANY MATERIAL RESPECT, INTERFERE WITH, DELAY, POSTPONE OR
DISCOURAGE THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT, OTHER THAN
THOSE SPECIFICALLY CONTEMPLATED BY THIS AGREEMENT, THE MERGER

10


--------------------------------------------------------------------------------


Agreement or the other agreements contemplated thereby and (C) against any
action, agreement, transaction or proposal that would result in a breach of any
representation, warranty, covenant, agreement or other obligation of the Company
in this Agreement, the Merger Agreement or the ESOP Purchase Agreement.


SECTION 5.2             RESTRICTIONS ON TRANSFERS.

(a)           Except as necessary to comply with Section 5.12, EGI-TRB hereby
agrees that, from the date hereof until the third anniversary of the First
Closing Date, it shall not and shall not offer to, directly or indirectly, sell,
assign, give, mortgage, pledge, hypothecate, hedge, issue, bequeath or in any
manner encumber or dispose of, or permit to be sold, assigned, encumbered,
attached or otherwise disposed of in any manner, whether voluntarily,
involuntarily or by operation of law, with or without consideration, the
Exchangeable Note or any Purchased Shares or Exchangeable Note Shares
(collectively, “Transfer”) other than pursuant to this Agreement or the Merger
Agreement (including in the Merger but not including the Offer contemplated by
the Merger Agreement) and except that after the first to occur of the
termination of this Agreement, the termination of the Merger Agreement or the
consummation of the Merger, EGI-TRB may make Transfers to Permitted Transferees
after compliance with the last sentence of this Section 5.2(a).  Guarantor and
EGI-TRB hereby agree that, from the date hereof until the third anniversary of
the First Closing Date, no membership or other interest in EGI-TRB shall be
issued or otherwise Transferred, directly or indirectly, and any such issuance
or Transfer occurring thereafter shall comply with Section 5.12; provided,
however, that in the event of Guarantor’s death prior to the third anniversary
of the First Closing Date, the membership or other interests of Guarantor in
EGI-TRB may be Transferred subject to Section 5.12 in accordance with
Guarantor’s estate.  For purposes of this Section 5.2(a), “Permitted Transferee”
shall mean any direct or indirect affiliate of EGI-TRB, Equity Group
Investments, L.L.C. or Samuel Zell; any direct or indirect member of EGI-TRB and
any direct or indirect affiliate thereof; any senior employee of Equity Group
Investments, L.L.C. and any direct or indirect affiliate thereof; and Samuel
Zell and his spouse, lineal ancestors and descendants (whether natural or
adopted), any trust or retirement account primarily for the benefit of Samuel
Zell and/or his spouse, lineal ancestors and descendants and any private
foundation formed by Samuel Zell.  Prior to any Transfer pursuant to this
Section 5.2(a), each Permitted Transferee shall enter into an agreement in form
and substance reasonably satisfactory to the Company agreeing to be bound by the
provisions of this Agreement as if it were the transferor.

(b)           The certificates for the Purchased Shares and the Exchangeable
Note Shares, if and when issued, will be imprinted with a legend in
substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER APPLICABLE STATE
SECURITIES LAWS, AND ARE BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM
THOSE LAWS THAT LIMITS THE DISPOSITION AND THE TRANSFER OF THE SECURITIES. 
THEREFORE, THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THOSE
TRANSFER LIMITATIONS.  THE SECURITIES MAY NOT BE TRANSFERRED UNLESS, IN THE
OPINION OF COUNSEL TO THE COMPANY, REGISTRATION UNDER THE ACT OR APPLICABLE
STATE

 

11


--------------------------------------------------------------------------------


SECURITIES LAWS IS NOT REQUIRED OR UNLESS THE SECURITIES ARE SO REGISTERED.”


SECTION 5.3             IRREVOCABLE PROXY.  EGI-TRB HEREBY REVOKES ANY AND ALL
PREVIOUS PROXIES GRANTED WITH RESPECT TO ITS OWNED SHARES.  SUBJECT TO THE LAST
TWO SENTENCES OF THIS SECTION 5.3, EGI-TRB HEREBY IRREVOCABLY APPOINTS THE
COMPANY OR ITS DESIGNEE AS EGI-TRB’S AGENT, ATTORNEY AND PROXY, TO VOTE (OR
CAUSE TO BE VOTED) ITS OWNED SHARES IN FAVOR OF APPROVAL OF THE MERGER
AGREEMENT, THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT,
AS APPLICABLE, AND OTHERWISE IN ACCORDANCE WITH SECTION 5.1 HEREOF.  THIS PROXY
IS IRREVOCABLE AND COUPLED WITH AN INTEREST AND IS GRANTED IN CONSIDERATION OF
EGI-TRB AND THE COMPANY ENTERING INTO THIS AGREEMENT, THE ESOP AND THE COMPANY
ENTERING INTO THE ESOP PURCHASE AGREEMENT AND THE COMPANY, THE ESOP, MERGER SUB
AND EGI-TRB ENTERING INTO THE MERGER AGREEMENT.  IN THE EVENT THAT EGI-TRB FAILS
FOR ANY REASON TO VOTE ITS OWNED SHARES IN ACCORDANCE WITH THE REQUIREMENTS OF
SECTION 5.1 HEREOF, THEN THE PROXYHOLDER SHALL HAVE THE RIGHT TO VOTE SUCH
EGI-TRB’S OWNED SHARES IN ACCORDANCE WITH THE PROVISIONS OF THE SECOND SENTENCE
OF THIS SECTION 5.3.  THE VOTE OF THE PROXYHOLDER SHALL CONTROL IN ANY CONFLICT
BETWEEN THE VOTE BY THE PROXYHOLDER OF EGI-TRB’S OWNED SHARES AND A VOTE BY
EGI-TRB OF ITS OWNED SHARES.  NOTWITHSTANDING THE FOREGOING, THE PROXY GRANTED
BY EGI-TRB SHALL BE AUTOMATICALLY REVOKED UPON TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ITS TERMS.


SECTION 5.4             INCONSISTENT AGREEMENTS.  EGI-TRB HEREBY AGREES THAT IT
SHALL NOT ENTER INTO ANY AGREEMENT, CONTRACT OR UNDERSTANDING WITH ANY PERSON
PRIOR TO THE TERMINATION OF THE MERGER AGREEMENT DIRECTLY OR INDIRECTLY TO VOTE,
GRANT A PROXY OR POWER OF ATTORNEY OR GIVE INSTRUCTIONS WITH RESPECT TO THE
VOTING OF EGI-TRB’S OWNED SHARES IN ANY MANNER WHICH IS INCONSISTENT WITH THIS
AGREEMENT.


SECTION 5.5             INFORMATION.  EGI-TRB HEREBY AGREES THAT ALL INFORMATION
PROVIDED TO IT OR ITS REPRESENTATIVES IN CONNECTION WITH THE EGI-TRB TRANSACTION
DOCUMENTS AND THE MERGER AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE DEEMED TO BE EVALUATION MATERIAL, AS
SUCH TERM IS USED IN, AND SHALL BE TREATED IN ACCORDANCE WITH, THE
CONFIDENTIALITY AGREEMENT.


SECTION 5.6             FILINGS.  THE COMPANY AND EGI-TRB SHALL EACH USE THEIR
REASONABLE BEST EFFORTS TO TAKE OR CAUSE TO BE TAKEN SUCH ACTIONS AS MAY BE
REQUIRED BY THEM TO BE TAKEN UNDER THE EXCHANGE ACT OR ANY OTHER FEDERAL
SECURITIES LAWS, AND UNDER ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS,
IN CONNECTION WITH THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY THE MERGER
AGREEMENT AND THE COMPANY TRANSACTION DOCUMENTS, INCLUDING WITH RESPECT TO THE
SCHEDULE TO, THE OFFER DOCUMENTS, THE TO SCHEDULE 13E-3, THE PROXY STATEMENT AND
THE SCHEDULE 13E-3 (COLLECTIVELY, AND TOGETHER WITH ANY OTHER FILINGS REQUIRED
IN CONNECTION THEREWITH, THE “FILINGS”).  EGI-TRB SHALL PROVIDE THE COMPANY WITH
ANY INFORMATION FOR INCLUSION IN THE FILINGS WHICH MAY BE REQUIRED UNDER
APPLICABLE LAW AND/OR WHICH IS REASONABLY REQUESTED BY THE COMPANY.  THE COMPANY
SHALL NOTIFY EGI-TRB OF THE RECEIPT OF COMMENTS OF THE SEC AND OF ANY REQUEST
FROM THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO THE FILINGS OR FOR ADDITIONAL
INFORMATION, AND WILL PROMPTLY SUPPLY EGI-TRB WITH COPIES OF ALL CORRESPONDENCE
BETWEEN THE COMPANY OR ITS REPRESENTATIVES, ON THE ONE HAND, AND THE SEC OR
MEMBERS OF ITS STAFF, ON THE OTHER HAND, WITH RESPECT TO THE FILINGS OR THE
MERGER.  EACH OF THE COMPANY AND EGI-TRB SHALL USE ITS RESPECTIVE REASONABLE
BEST EFFORTS TO RESOLVE ALL SEC

12


--------------------------------------------------------------------------------


comments with respect to the Filings as promptly as practicable after receipt
thereof.  Each of the Company and EGI-TRB agree to correct any information
provided by it for use in the Filings which shall have become false or
misleading.  If at any time prior to the Company Meeting any event should occur
which is required by applicable Law to be set forth in an amendment of, or a
supplement to, the Proxy Statement or the Schedule 13E-3, the Company will
promptly inform EGI-TRB.  In such case, the Company, with the cooperation of
EGI-TRB, will, upon learning of such event, promptly prepare and file such
amendment or supplement with the SEC to the extent required by applicable Law
and shall mail such amendment or supplement to the Company’s shareholders to the
extent required by applicable Law; provided, however, that prior to such filing,
the Company shall consult with EGI-TRB with respect to such amendment or
supplement and shall afford EGI-TRB and its Representatives reasonable
opportunity to comment thereon.


SECTION 5.7             REASONABLE BEST EFFORTS.


(A)           SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT,
EACH OF THE COMPANY AND EGI-TRB SHALL USE (AND CAUSE ITS AFFILIATES TO USE) ITS
REASONABLE BEST EFFORTS (SUBJECT TO, AND IN ACCORDANCE WITH, APPLICABLE LAW) TO
TAKE PROMPTLY, OR CAUSE TO BE TAKEN PROMPTLY, ALL ACTIONS, AND TO DO PROMPTLY,
OR CAUSE TO BE DONE PROMPTLY, AND TO ASSIST AND COOPERATE WITH THE OTHER PARTIES
IN DOING, ALL THINGS NECESSARY, PROPER OR ADVISABLE UNDER APPLICABLE LAWS TO
CONSUMMATE AND MAKE EFFECTIVE THE MERGER AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT, INCLUDING (I) THE OBTAINING OF ALL NECESSARY ACTIONS OR
NONACTIONS, WAIVERS, CONSENTS AND APPROVALS, INCLUDING THE COMPANY APPROVALS AND
THE ESOP APPROVALS, FROM GOVERNMENTAL ENTITIES AND THE MAKING OF ALL NECESSARY
REGISTRATIONS AND FILINGS AND THE TAKING OF ALL STEPS AS MAY BE NECESSARY TO
OBTAIN AN APPROVAL OR WAIVER FROM, OR TO AVOID AN ACTION OR PROCEEDING BY, ANY
GOVERNMENTAL ENTITY, (II) THE OBTAINING OF ALL NECESSARY CONSENTS, APPROVALS OR
WAIVERS FROM THIRD PARTIES AND ALL CONSENTS, APPROVALS AND WAIVERS FROM THIRD
PARTIES REASONABLY REQUESTED BY EGI-TRB TO BE OBTAINED IN RESPECT OF THE COMPANY
MATERIAL CONTRACTS IN CONNECTION WITH THE MERGER, THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (IT BEING UNDERSTOOD THAT THE
FAILURE TO RECEIVE ANY SUCH CONSENTS, APPROVALS OR WAIVERS SHALL NOT BE A
CONDITION TO EGI-TRB’S OBLIGATIONS HEREUNDER), (III) THE DEFENDING OF ANY
LAWSUITS OR OTHER LEGAL PROCEEDINGS, WHETHER JUDICIAL OR ADMINISTRATIVE,
CHALLENGING THIS AGREEMENT OR THE CONSUMMATION OF THE MERGER OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, (IV) THE EXECUTION AND DELIVERY OF ANY
ADDITIONAL INSTRUMENTS NECESSARY TO CONSUMMATE THE MERGER AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND (V) THE OBTAINING OF THE FINANCING ON THE
TERMS AND CONDITIONS DESCRIBED IN THE FINANCING COMMITMENTS; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL EGI-TRB, THE COMPANY OR ANY OF THEIR SUBSIDIARIES BE
REQUIRED TO PAY PRIOR TO THE EFFECTIVE TIME ANY FEE, PENALTY OR OTHER
CONSIDERATION TO ANY THIRD PARTY FOR ANY CONSENT OR APPROVAL REQUIRED FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT UNDER ANY
CONTRACT OR AGREEMENT.  GUARANTOR COVENANTS AND AGREES TO THE MATTERS SET FORTH
ON SECTION 5.7(A) OF THE COMPANY SPA DISCLOSURE SCHEDULE.


(B)           SUBJECT TO THE TERMS AND CONDITIONS HEREIN PROVIDED AND WITHOUT
LIMITING THE FOREGOING, THE COMPANY AND EGI-TRB SHALL (I) PROMPTLY, (A) BUT IN
NO EVENT LATER THAN FIFTEEN (15) DAYS AFTER THE DATE HEREOF, MAKE THEIR
RESPECTIVE FILINGS AND THEREAFTER MAKE ANY OTHER REQUIRED SUBMISSIONS UNDER THE
HSR ACT, AND (B) BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER THE DATE
HEREOF, MAKE THEIR RESPECTIVE FILINGS AND THEREAFTER MAKE ANY OTHER REQUIRED
SUBMISSIONS WITH THE FCC TO OBTAIN THE FCC ORDER (THE “FCC APPLICATIONS”), (II)
USE REASONABLE BEST EFFORTS

13


--------------------------------------------------------------------------------


to cooperate with each other in (x) determining whether any filings are required
to be made with, or consents, permits, authorizations, waivers or approvals are
required to be obtained from, any third parties or other Governmental Entities
in connection with the execution and delivery of this Agreement, the Merger
Agreement or the consummation of the transactions contemplated thereby and
(y) timely making all such filings and timely seeking all such consents,
permits, authorizations or approvals, (iii) use reasonable best efforts to take,
or cause to be taken, all other actions and do, or cause to be done, all other
things necessary, proper or advisable to consummate and make effective the
Merger and transactions contemplated by this Agreement, including taking all
such further action as reasonably may be necessary to resolve such objections,
if any, as the FCC, the United States Federal Trade Commission, the Antitrust
Division of the United States Department of Justice, state antitrust enforcement
authorities or competition authorities of any other nation or other jurisdiction
or any other person may assert under Regulatory Law with respect to the Merger
or transactions contemplated by this Agreement, and to avoid or eliminate each
and every impediment under any Law that may be asserted by any Governmental
Entity with respect to the Merger or transactions contemplated by this
Agreement, so as to enable the First Closing, the Second Closing and the
Effective Time to occur as soon as reasonably possible (and in any event no
later than the First Closing End Date (as hereinafter defined), in the case of
the First Closing, and no later than the End Date, in the case of the Second
Closing and the Effective Time), including, without limitation (x) proposing,
negotiating, committing to and effecting, by consent decree, hold separate
order, trust or otherwise, the sale, divestiture or disposition of such assets
or businesses of EGI-TRB or its Subsidiaries or affiliates or of the Company or
its Subsidiaries and (y) otherwise taking or committing to take actions that
after the Effective Time would limit the freedom of EGI-TRB or its Subsidiaries’
(including the Surviving Corporation’s) or affiliates’ freedom of action with
respect to, or its ability to retain, one or more of its or its Subsidiaries’
(including the Surviving Corporation’s) businesses, product lines or assets, in
each case as may be required in order to avoid the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other order in
any suit or proceeding which would otherwise have the effect of preventing or
materially delaying the Closing, (iv) promptly inform the other party upon
receipt of any material communication from the FCC, the United States Federal
Trade Commission, the Antitrust Division of the United States Department of
Justice or any other Governmental Entity regarding any of the transactions
contemplated by this Agreement and (v) subject to applicable legal limitations
and the instructions of any Governmental Entity, keep each other apprised of the
status of matters relating to the completion of the transactions contemplated
thereby, including promptly furnishing the other with copies of notices or other
communications received by the Company or EGI-TRB, as the case may be, or any of
their respective Subsidiaries, from any third party and/or any Governmental
Entity with respect to such transactions.  The Company and EGI-TRB shall permit
counsel for the other party reasonable opportunity to review in advance, and
consider in good faith the views of the other party in connection with, any
proposed written communication to any Governmental Entity.  Each of the Company
and EGI-TRB agrees not to (A) participate in any substantive meeting or
discussion, either in person or by telephone, with any Governmental Entity in
connection with the proposed transactions unless it consults with the other
party in advance and, to the extent not prohibited by such Governmental Entity,
gives the other party the opportunity to attend and participate, (B) extend any
waiting period under the HSR Act without the prior written consent of the other
party (such consent not to be unreasonably withheld, conditioned or delayed) or
(C) enter into any agreement with any

14


--------------------------------------------------------------------------------


Governmental Entity not to consummate the transactions contemplated by this
Agreement without the prior written consent of the other party (such consent not
to be unreasonably withheld, conditioned or delayed).


(C)           IN FURTHERANCE AND NOT IN LIMITATION OF THE COVENANTS OF THE
PARTIES CONTAINED IN THIS SECTION 5.7, IF ANY ADMINISTRATIVE OR JUDICIAL ACTION
OR PROCEEDING, INCLUDING ANY PROCEEDING BY A PRIVATE PARTY, IS INSTITUTED (OR
THREATENED TO BE INSTITUTED) CHALLENGING ANY TRANSACTION CONTEMPLATED BY THIS
AGREEMENT OR THE MERGER AGREEMENT AS VIOLATIVE OF ANY REGULATORY LAW, EACH OF
THE COMPANY AND EGI-TRB SHALL COOPERATE IN ALL RESPECTS WITH EACH OTHER AND
SHALL USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO CONTEST AND RESIST ANY
SUCH ACTION OR PROCEEDING AND TO HAVE VACATED, LIFTED, REVERSED OR OVERTURNED
ANY DECREE, JUDGMENT, INJUNCTION OR OTHER ORDER, WHETHER TEMPORARY, PRELIMINARY
OR PERMANENT, THAT IS IN EFFECT AND THAT PROHIBITS, PREVENTS OR RESTRICTS
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. 
NOTWITHSTANDING THE FOREGOING OR ANY OTHER PROVISION OF THIS AGREEMENT, NOTHING
IN THIS SECTION 5.7 SHALL LIMIT A PARTY’S RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 8.19(B) OR 8.19(F) OR EGI-TRB’S RIGHT TO TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 8.19(G) SO LONG AS SUCH PARTY HAS, PRIOR TO SUCH
TERMINATION, COMPLIED WITH ITS OBLIGATIONS UNDER THIS SECTION 5.7.


(D)           EGI-TRB AND THE COMPANY ACKNOWLEDGE THAT LICENSE RENEWAL
APPLICATIONS (EACH, A “RENEWAL APPLICATION”) MAY BE PENDING BEFORE THE FCC WITH
RESPECT TO ONE OR MORE COMPANY STATIONS (EACH, A “RENEWAL STATION”).  IN ORDER
TO AVOID DISRUPTION OR DELAY IN THE PROCESSING OF THE FCC APPLICATIONS, EGI-TRB
AND THE COMPANY AGREE, AS PART OF THE FCC APPLICATIONS, TO REQUEST THAT THE FCC
APPLY ITS POLICY PERMITTING THE PROCESSING OF LICENSE ASSIGNMENTS AND TRANSFERS
IN TRANSACTIONS INVOLVING MULTIPLE MARKETS, NOTWITHSTANDING THE PENDENCY OF ONE
OR MORE LICENSE RENEWAL APPLICATIONS.  EGI-TRB AND THE COMPANY AGREE TO MAKE
SUCH REPRESENTATIONS AND UNDERTAKINGS AS ARE REASONABLY NECESSARY OR APPROPRIATE
TO INVOKE SUCH POLICY, INCLUDING UNDERTAKINGS TO ASSUME THE POSITION OF
APPLICANT WITH RESPECT TO ANY PENDING RENEWAL APPLICATION, AND TO ASSUME THE
RISKS RELATING TO SUCH RENEWAL APPLICATION.  TO THE EXTENT REASONABLY NECESSARY
TO EXPEDITE GRANT OF A RENEWAL APPLICATION, AND THEREBY FACILITATE GRANT OF THE
FCC APPLICATIONS, EGI-TRB AND THE COMPANY SHALL ENTER INTO TOLLING AGREEMENTS
WITH THE FCC WITH RESPECT TO THE RELEVANT RENEWAL APPLICATION AS REASONABLY
NECESSARY OR APPROPRIATE TO EXTEND THE STATUTE OF LIMITATIONS FOR THE FCC TO
DETERMINE OR IMPOSE A FORFEITURE PENALTY AGAINST SUCH RENEWAL STATION IN
CONNECTION WITH ANY PENDING COMPLAINTS, INVESTIGATIONS, LETTERS OF INQUIRY OR
OTHER PROCEEDINGS, INCLUDING COMPLAINTS THAT SUCH RENEWAL STATION AIRED
PROGRAMMING THAT CONTAINED OBSCENE, INDECENT OR PROFANE MATERIAL (A “TOLLING
AGREEMENT”).  EGI-TRB AND THE COMPANY SHALL CONSULT IN GOOD FAITH WITH EACH
OTHER PRIOR TO ENTERING INTO ANY SUCH TOLLING AGREEMENT.


SECTION 5.8             CONTROL OF OPERATIONS.  NOTHING CONTAINED IN THIS
AGREEMENT SHALL BY ITS TERMS GIVE EGI-TRB OR GUARANTOR, DIRECTLY OR INDIRECTLY,
THE RIGHT TO CONTROL OR DIRECT THE COMPANY’S OPERATIONS.


SECTION 5.9             SHAREHOLDER LITIGATION.  THE COMPANY SHALL GIVE EGI-TRB
THE OPPORTUNITY TO PARTICIPATE, SUBJECT TO A CUSTOMARY JOINT DEFENSE AGREEMENT,
IN, BUT NOT CONTROL, THE DEFENSE OR SETTLEMENT OF ANY SHAREHOLDER LITIGATION
AGAINST THE COMPANY OR ITS DIRECTORS OR OFFICERS RELATING TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE MERGER AGREEMENT; PROVIDED, HOWEVER, THAT
NO SUCH SETTLEMENT FOR AN AMOUNT IN EXCESS OF AVAILABLE INSURANCE

15


--------------------------------------------------------------------------------


coverage shall be agreed to without the consent of EGI-TRB, which consent shall
not be unreasonably withheld or delayed.


SECTION 5.10           MERGER AGREEMENT COVENANTS.  REFERENCE IS HEREBY MADE TO
THE COVENANTS OF THE COMPANY SET FORTH IN SECTIONS 2.1(E) [DISSENTERS’ RIGHTS];
5.1 [CONDUCT OF BUSINESS BY THE COMPANY], 5.2 [INVESTIGATION], 5.3 [NO
SOLICITATION], 5.4 [PROXY STATEMENT; COMPANY MEETING], SECTION 5.5 [STOCK
OPTIONS AND OTHER STOCK-BASED AWARDS; EMPLOYEE MATTERS], 5.11 [FINANCING], 5.12
[SPECIFIED DIVESTITURES], 5.13 [FCC MATTERS], 5.14 [COMPANY OFFER], SECTION 5.15
[EAGLES EXCHANGE] AND IN THE PROVISOS TO SECTION 7.1(G) OF THE MERGER
AGREEMENT.  THE COMPANY HEREBY MAKES EACH OF SUCH COVENANTS TO EGI-TRB AND
GUARANTOR AS IF EACH SUCH COVENANT WERE HEREINAFTER SET FORTH IN FULL, WITH
REFERENCES THEREIN TO THE ESOP BEING CHANGED TO REFERENCES TO EGI-TRB AND
GUARANTOR.  EGI-TRB AND GUARANTOR AGREE THAT ALL INFORMATION PROVIDED TO IT OR
ITS REPRESENTATIVES PURSUANT TO SECTION 5.2 OF THE MERGER AGREEMENT AS
INCORPORATED HEREIN SHALL BE DEEMED TO BE EVALUATION MATERIAL, AS SUCH TERM IS
USED IN, AND SHALL BE TREATED IN ACCORDANCE WITH, THE CONFIDENTIALITY
AGREEMENT.  WITH RESPECT TO THE OFFER, IN ADDITION TO THE COVENANTS SET FORTH IN
SECTION 5.14 OF THE MERGER AGREEMENT, THE COMPANY AGREES THAT WITHOUT THE PRIOR
WRITTEN CONSENT OF EGI-TRB, NO CHANGE WILL BE MADE TO THE OFFER THAT CHANGES THE
FORM OF CONSIDERATION TO BE PAID PURSUANT TO THE OFFER, INCREASES THE OFFER
PRICE OR THE NUMBER OF COMPANY SHARES SOUGHT IN THE OFFER, OR WAIVES ANY OF THE
CONDITIONS TO THE OFFER SET FORTH IN SECTION 5.14 OF THE COMPANY DISCLOSURE
SCHEDULE.


SECTION 5.11           BOARD APPOINTMENT.  THE COMPANY AGREES TO CAUSE SAMUEL
ZELL TO BE APPOINTED TO ITS BOARD OF DIRECTORS EFFECTIVE AS OF THE FIRST CLOSING
DATE, AND BE ELECTED TO SERVE AS THE CHAIRMAN OF THE COMPANY’S BOARD OF
DIRECTORS EFFECTIVE AS OF, AND FROM AND AFTER, THE SECOND CLOSING DATE, IN EACH
CASE IF HE IS WILLING AND ABLE TO SERVE IN SUCH CAPACITY.  IN CONNECTION
THEREWITH, THE COMPANY AGREES TO APPOINT MR. ZELL TO THE CLASS OF DIRECTORS
WHOSE TERMS EXPIRE THE FURTHEST FROM THE DATE OF THIS AGREEMENT AND TO USE ITS
REASONABLE BEST EFFORTS TO ENABLE MR. ZELL TO SERVE AS THE CHAIRMAN OF THE BOARD
UNTIL AT LEAST THE THIRD ANNIVERSARY OF THE DATE OF THIS AGREEMENT, IN EACH
CASE, IF HE IS WILLING AND ABLE TO SERVE IN SUCH CAPACITY.


SECTION 5.12           S-CORPORATION ELIGIBILITY.  GUARANTOR REPRESENTS,
WARRANTS AND COVENANTS THAT, AS OF THE DATE HEREOF AND AT ALL TIMES DURING THE
TERM OF THIS AGREEMENT, EACH OF THE SUCCESSORS-IN-INTEREST TO ANY MEMBERSHIP OR
OTHER INTEREST IN EGI-TRB IN THE EVENT OF GUARANTOR’S DEATH ARE AND WILL ALL BE
ELIGIBLE TO HOLD INTERESTS IN AN S-CORPORATION AND, IN THE AGGREGATE, WILL NOT
EXCEED TWENTY SUCH ELIGIBLE SUCCESSORS.  FOR PURPOSES OF THIS SECTION 5.12, ALL
ELIGIBLE SUCCESSORS TREATED AS A SINGLE SHAREHOLDER PURSUANT TO
SECTION 1361(C)(1) OF THE CODE SHALL BE TREATED AS A SINGLE ELIGIBLE SUCCESSOR.

ARTICLE VI

CONDITIONS TO THE FIRST CLOSING


SECTION 6.1             CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE
FIRST CLOSING.  THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THE FIRST CLOSING SHALL BE SUBJECT TO THE
FULFILLMENT (OR WAIVER BY ALL PARTIES) AT OR PRIOR TO THE FIRST CLOSING OF THE
FOLLOWING CONDITIONS:

16


--------------------------------------------------------------------------------



(A)           NO RESTRAINING ORDER, INJUNCTION OR OTHER ORDER BY ANY COURT OR
OTHER TRIBUNAL OF COMPETENT JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE FIRST CLOSING SHALL HAVE BEEN ENTERED AND SHALL
CONTINUE TO BE IN EFFECT.


(B)           ANY APPLICABLE WAITING PERIOD UNDER THE HSR ACT WITH RESPECT TO
THE ACQUISITION OF THE PURCHASED SHARES AND THE EXCHANGEABLE NOTE SHARES SHALL
HAVE EXPIRED OR BEEN EARLIER TERMINATED.


SECTION 6.2             CONDITIONS TO OBLIGATION OF THE COMPANY TO EFFECT THE
FIRST CLOSING.  THE OBLIGATION OF THE COMPANY TO EFFECT THE TRANSACTIONS
CONTEMPLATED BY THE FIRST CLOSING IS FURTHER SUBJECT TO THE FULFILLMENT OF THE
FOLLOWING CONDITIONS:


(A)           THE REPRESENTATIONS AND WARRANTIES OF EGI-TRB AND GUARANTOR SET
FORTH HEREIN SHALL BE TRUE AND CORRECT BOTH WHEN MADE AND AT AND AS OF THE FIRST
CLOSING DATE, AS IF MADE AT AND AS OF SUCH TIME (EXCEPT TO THE EXTENT EXPRESSLY
MADE AS OF AN EARLIER DATE, IN WHICH CASE AS OF SUCH DATE), EXCEPT WHERE THE
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT
(WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL
ADVERSE EFFECT” QUALIFIERS SET FORTH THEREIN) WOULD NOT HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, AN EGI-TRB MATERIAL ADVERSE EFFECT.


(B)           EGI-TRB AND GUARANTOR SHALL HAVE IN ALL MATERIAL RESPECTS
PERFORMED ALL OBLIGATIONS AND COMPLIED WITH ALL COVENANTS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED OR COMPLIED WITH BY THEM PRIOR TO THE FIRST CLOSING.


(C)           EGI-TRB SHALL HAVE DELIVERED TO THE COMPANY A CERTIFICATE, DATED
THE DATE OF THE FIRST CLOSING AND SIGNED BY ITS CHIEF EXECUTIVE OFFICER OR
ANOTHER SENIOR OFFICER, AND GUARANTOR SHALL HAVE DELIVERED TO THE COMPANY A
CERTIFICATE, DATED THE DATE OF THE FIRST CLOSING, IN EACH CASE CERTIFYING TO THE
EFFECT THAT THE CONDITIONS SET FORTH IN SECTIONS 6.2(A) AND 6.2(B) HAVE BEEN
SATISFIED.


SECTION 6.3             CONDITIONS TO OBLIGATIONS OF EGI-TRB TO EFFECT THE FIRST
CLOSING.  THE OBLIGATIONS OF EGI-TRB TO EFFECT THE TRANSACTIONS CONTEMPLATED BY
THE FIRST CLOSING IS FURTHER SUBJECT TO THE FULFILLMENT OF THE FOLLOWING
CONDITIONS:


(A)           (I)  THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH
IN SECTIONS 3.1 THROUGH 3.5 SHALL BE TRUE AND CORRECT, (II) THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY SET FORTH IN SECTION 3.2(A) AND (D) OF THE MERGER
AGREEMENT AND INCORPORATED HEREIN BY REFERENCE SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS, (III) THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET
FORTH IN SECTIONS 3.10(A)(II) AND (B) OF THE MERGER AGREEMENT AND INCORPORATED
HEREIN BY REFERENCE SHALL BE TRUE AND CORRECT IN ALL RESPECTS AND (IV) THE OTHER
REPRESENTATIONS AND WARRANTIES OF THE COMPANY SET FORTH IN THE MERGER AGREEMENT,
TO THE EXTENT INCORPORATED HEREIN BY REFERENCE, SHALL BE TRUE AND CORRECT, IN
EACH CASE BOTH WHEN MADE AND AT AND AS OF THE FIRST CLOSING DATE, AS IF MADE AT
AND AS OF SUCH TIME (EXCEPT TO THE EXTENT EXPRESSLY MADE AS OF AN EARLIER DATE,
IN WHICH CASE AS OF SUCH DATE), EXCEPT IN THE CASE OF CLAUSES (I) AND (IV) WHERE
THE FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT
(WITHOUT GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL
ADVERSE EFFECT” QUALIFIERS SET FORTH THEREIN) WOULD NOT HAVE, INDIVIDUALLY OR IN
THE AGGREGATE, A COMPANY MATERIAL ADVERSE EFFECT.

17


--------------------------------------------------------------------------------



(B)           THE COMPANY SHALL HAVE IN ALL MATERIAL RESPECTS PERFORMED ALL
OBLIGATIONS AND COMPLIED WITH ALL COVENANTS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY IT PRIOR TO THE FIRST CLOSING.


(C)           THE COMPANY SHALL HAVE DELIVERED TO EGI-TRB A CERTIFICATE, DATED
THE DATE OF THE FIRST CLOSING AND SIGNED BY ITS CHIEF EXECUTIVE OFFICER OR
ANOTHER SENIOR OFFICER, CERTIFYING TO THE EFFECT THAT THE CONDITIONS SET FORTH
IN SECTIONS 6.3(A) AND 6.3(B) HAVE BEEN SATISFIED.

(d)           The Merger Agreement shall have not been terminated in accordance
with its terms by any of the parties thereto.

(e)           The Purchased Shares and the Exchangeable Note Shares shall have
been authorized for listing on the New York Stock Exchange, subject to official
notice of issue.

ARTICLE VII

CONDITIONS TO THE SECOND CLOSING


SECTION 7.1             CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE
SECOND CLOSING.  THE RESPECTIVE OBLIGATIONS OF EACH PARTY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THE SECOND CLOSING SHALL BE SUBJECT TO THE
FULFILLMENT (OR WAIVER BY ALL PARTIES) AT OR PRIOR TO THE SECOND CLOSING OF THE
FOLLOWING CONDITIONS:


(A)           NO RESTRAINING ORDER, INJUNCTION OR OTHER ORDER BY ANY COURT OR
OTHER TRIBUNAL OF COMPETENT JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE SECOND CLOSING SHALL HAVE BEEN ENTERED AND
SHALL CONTINUE TO BE IN EFFECT.


(B)           THE MERGER SHALL HAVE OCCURRED.


(C)           SAMUEL ZELL SHALL HAVE BEEN ELECTED AS THE CHAIRMAN OF THE BOARD,
IF HE IS WILLING AND ABLE TO SERVE IN SUCH CAPACITY, AS OF THE SECOND CLOSING
DATE.

ARTICLE VIII

MISCELLANEOUS


SECTION 8.1             MERGER AGREEMENT; EXCHANGE AGREEMENT.  THE COMPANY
AGREES THAT IT WILL NOT AMEND, WAIVE, OR OTHERWISE MODIFY (INCLUDING BY THE
EXERCISE OF ANY CONSENT RIGHTS) ANY PROVISION OF, OR ANY OF THE RIGHTS AND
OBLIGATIONS UNDER, THE MERGER AGREEMENT.  THE COMPANY FURTHER AGREES THAT IT
WILL NOT AMEND, WAIVE OBLIGATIONS UNDER, OR OTHERWISE MODIFY (INCLUDING BY THE
EXERCISE OF ANY CONSENT RIGHTS) OR TERMINATE THE EXCHANGE AGREEMENT OR THE ESOP
PURCHASE AGREEMENT.


SECTION 8.2             TAKEOVER STATUTE.  IF ANY “FAIR PRICE,” “MORATORIUM,”
“CONTROL SHARE ACQUISITION” OR OTHER FORM OF ANTITAKEOVER STATUTE OR REGULATION
SHALL BECOME APPLICABLE TO THE TRANSACTIONS CONTEMPLATED HEREBY, EACH OF THE
COMPANY AND EGI-TRB AND, IF APPLICABLE, THE

18


--------------------------------------------------------------------------------


members of their respective Boards of Directors shall grant such approvals and
take such actions as are reasonably necessary so that the transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to eliminate or minimize the effects of
such statute or regulation on the transactions contemplated hereby.


SECTION 8.3             PUBLIC ANNOUNCEMENTS.  THE COMPANY AND EGI-TRB WILL
CONSULT WITH AND PROVIDE EACH OTHER THE REASONABLE OPPORTUNITY TO REVIEW AND
COMMENT UPON ANY PRESS RELEASE OR OTHER PUBLIC STATEMENT OR COMMENT PRIOR TO THE
ISSUANCE OF SUCH PRESS RELEASE OR OTHER PUBLIC STATEMENT OR COMMENT RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN AND SHALL NOT ISSUE ANY
SUCH PRESS RELEASE OR OTHER PUBLIC STATEMENT OR COMMENT PRIOR TO SUCH
CONSULTATION EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW OR BY OBLIGATIONS
PURSUANT TO ANY LISTING AGREEMENT WITH ANY NATIONAL SECURITIES EXCHANGE. 
EGI-TRB AND THE COMPANY AGREE TO ISSUE, TOGETHER WITH THE ESOP, A JOINT PRESS
RELEASE ANNOUNCING THIS AGREEMENT.


SECTION 8.4             TERMINATION OF REPRESENTATIONS AND WARRANTIES.  THE
REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY INSTRUMENT DELIVERED
PURSUANT TO THIS AGREEMENT SHALL TERMINATE IF AND WHEN THE FIRST CLOSING OCCURS;
PROVIDED, THAT THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT OR IN ANY
INSTRUMENT DELIVERED PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO SURVIVE
SOLELY FOR THE PURPOSES OF DETERMINING WHETHER ANY OF THE TERMINATION FEE
PROVISIONS OF SECTION 8.20 HAVE BEEN TRIGGERED.  NOTHING IN THIS AGREEMENT SHALL
BE DEEMED TO BE A WAIVER BY EGI-TRB OF ANY RIGHTS IT MAY HAVE AGAINST THE
COMPANY PURSUANT TO RULE 10B-5 UNDER THE EXCHANGE ACT IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 8.5             EXPENSES.  EXCEPT AS SET FORTH IN SECTION 8.20, ALL
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING OR
REQUIRED TO INCUR SUCH EXPENSES; PROVIDED, HOWEVER, THAT:

(a)           After consummation of the First Closing, the Company shall pay to
EGI-TRB an amount equal to EGI-TRB’s Expenses incurred through and including the
fifteenth (15th) day after the consummation of the First Closing for which
EGI-TRB has not theretofore been reimbursed by the Company; provided that such
Expenses shall not exceed $2.5 million.  The term “Expenses” includes all
reasonable out-of-pocket expenses (including all fees and expenses of financing
sources, counsel, accountants, investment bankers, experts and consultants to
EGI-TRB and any of its affiliates) incurred by EGI-TRB or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution, performance and completion of this Agreement and the transactions
contemplated hereby.  Such payment shall be made not later than two (2) business
days after delivery to the Company of a documented itemization setting forth in
reasonable detail all previously unreimbursed Expenses of EGI-TRB (which
itemization may be supplemented and updated from time to time by EGI-TRB until
the fifteenth (15th) day after consummation of the First Closing).

(b)           After consummation of the Second Closing, the Company shall pay to
EGI-TRB an amount equal to EGI-TRB’s Expenses incurred from and after the
fifteenth (15th) day after the consummation of the First Closing through and
including the fifteenth (15th) day after the consummation of the Second Closing
for which EGI-TRB has not theretofore been reimbursed by the Company pursuant to
Section 8.5(a); provided that such Expenses shall not exceed $2.5 million.  Such
payment shall be made not later than two (2) business days after

19


--------------------------------------------------------------------------------


delivery to the Company of a documented itemization setting forth in reasonable
detail all previously unreimbursed Expenses of EGI-TRB (which itemization may be
supplemented and updated from time to time by EGI-TRB until the fifteenth (15th)
day after consummation of the Second Closing).

(c)           In the event that either party initiates any action or proceeding
to enforce its rights under this Agreement and prevails in such action or
proceeding, such party shall be entitled to recover its costs and reasonable
attorneys’ fees from the other party with respect to such action or proceeding.


SECTION 8.6             COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE CONSECUTIVE COUNTERPARTS (INCLUDING BY FACSIMILE), EACH
OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO
AND HERETO WERE UPON THE SAME INSTRUMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR
MORE COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED (BY
TELECOPY OR OTHERWISE) TO THE OTHER PARTY.


SECTION 8.7             GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


SECTION 8.8             JURISDICTION; ENFORCEMENT.  THE PARTIES AGREE THAT
IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT THAT ANY OF THE PROVISIONS OF THIS
AGREEMENT WERE NOT PERFORMED IN ACCORDANCE WITH THEIR SPECIFIC TERMS OR WERE
OTHERWISE BREACHED.  IT IS ACCORDINGLY AGREED THAT THE PARTIES SHALL BE ENTITLED
TO AN INJUNCTION OR INJUNCTIONS TO PREVENT BREACHES OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS OF THIS AGREEMENT EXCLUSIVELY IN
THE DELAWARE COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN
THE STATE OF DELAWARE (OR, IF THE DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, ANY STATE OR FEDERAL COURT WITHIN THE
STATE OF DELAWARE).  IN ADDITION, EACH OF THE PARTIES HERETO IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER BROUGHT BY THE OTHER PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS, SHALL
BE BROUGHT AND DETERMINED EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY AND ANY
STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF DELAWARE (OR, IF THE
DELAWARE COURT OF CHANCERY DECLINES TO ACCEPT JURISDICTION OVER A PARTICULAR
MATTER, ANY STATE OR FEDERAL COURT WITHIN THE STATE OF DELAWARE).  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH REGARD TO ANY SUCH ACTION OR
PROCEEDING FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE AFORESAID COURTS AND AGREES
THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY COURT OTHER THAN THE
AFORESAID COURTS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND
AGREES NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE,
IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, (A) ANY CLAIM THAT
IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED COURTS FOR
ANY REASON, (B) ANY CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE FROM
JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH
COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT

20


--------------------------------------------------------------------------------


or otherwise) and (c) to the fullest extent permitted by the applicable law, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject mater hereof, may not be
enforced in or by such courts.


SECTION 8.9             WAIVER OF JURY TRIAL.   EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 8.10           NOTICES.  ANY NOTICE REQUIRED TO BE GIVEN HEREUNDER SHALL
BE SUFFICIENT IF IN WRITING, AND SENT BY FACSIMILE TRANSMISSION (PROVIDED THAT
ANY NOTICE RECEIVED BY FACSIMILE TRANSMISSION OR OTHERWISE AT THE ADDRESSEE’S
LOCATION ON ANY BUSINESS DAY AFTER 5:00 P.M. (ADDRESSEE’S LOCAL TIME) SHALL BE
DEEMED TO HAVE BEEN RECEIVED AT 9:00 A.M. (ADDRESSEE’S LOCAL TIME) ON THE NEXT
BUSINESS DAY, BY RELIABLE OVERNIGHT DELIVERY SERVICE (WITH PROOF OF SERVICE),
HAND DELIVERY OR CERTIFIED OR REGISTERED MAIL (RETURN RECEIPT REQUESTED AND
FIRST-CLASS POSTAGE PREPAID), ADDRESSED AS FOLLOWS:

To EGI-TRB:

EGI-TRB, L.L.C.
c/o Equity Group Investments, L.L.C.
Two North Riverside Plaza, Suite 600
Chicago, IL 60606
Attn: Joseph M. Paolucci and Marc D. Hauser
Tel: (312) 466-3885 and (312) 466-3281
Fax: (312) 454-0335

with copies to:

Jenner & Block LLP
330 N. Wabash Ave.
Chicago, IL 60611
Attn: Joseph P. Gromacki
Tel: (312) 923-2637
Fax: (312) 923-2737

To the Company:

Tribune Company
435 North Michigan Avenue
Chicago, IL 60611
Attn: c/o Crane H. Kenney
Senior Vice President, General Counsel & Secretary
Tel: (312) 222-2491
Fax: (312) 222-4206

21


--------------------------------------------------------------------------------


with copies to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019
Attn: Steven A. Rosenblum and Peter E. Devine
Tel: (212) 403-1000
Fax: (212) 403-2000



and

Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Attention:  Thomas A. Cole and Larry A. Barden
Tel: (312) 853-7473 and (312) 853-7785
Fax: (312) 853-7036

and

Skadden, Arps, Slate, Meagher & Flom LLP
Suite 2100
333 West Wacker Drive
Chicago, Illinois 60606
Attn: Charles W. Mulaney, Jr.
Tel: (312) 407-0700
Fax: (312) 407-0411

or to such other address as any party shall specify by written notice so given,
and such notice shall be deemed to have been delivered as of the date so
telecommunicated, personally delivered or mailed.  Any party to this Agreement
may notify any other party of any changes to the address or any of the other
details specified in this paragraph; provided, however, that such notification
shall only be effective on the date specified in such notice or five (5)
business days after the notice is given, whichever is later.  Rejection or other
refusal to accept or the inability to deliver because of changed address of
which no notice was given shall be deemed to be receipt of the notice as of the
date of such rejection, refusal or inability to deliver.


SECTION 8.11           ASSIGNMENT; BINDING EFFECT.  NEITHER THIS AGREEMENT NOR
ANY OF THE RIGHTS, INTERESTS OR OBLIGATIONS HEREUNDER SHALL BE ASSIGNED BY
EITHER OF THE PARTIES HERETO (WHETHER BY OPERATION OF LAW OR OTHERWISE) WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.  SUBJECT TO THE PRECEDING
SENTENCE, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, BENEFICIARIES, EXECUTORS,
SUCCESSORS AND ASSIGNS.


SECTION 8.12           SEVERABILITY.  ANY TERM OR PROVISION OF THIS AGREEMENT
WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO THAT
JURISDICTION, BE INEFFECTIVE TO THE

22


--------------------------------------------------------------------------------


extent of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement in any other
jurisdiction.  If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.


SECTION 8.13           ENTIRE AGREEMENT; NO THIRD-PARTY BENEFICIARIES.  THIS
AGREEMENT (INCLUDING THE EXHIBITS AND SCHEDULES HERETO), THE MERGER AGREEMENT,
THE INVESTOR RIGHTS AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND THE
CONFIDENTIALITY AGREEMENT, DATED AS OF NOVEMBER 8, 2006, BETWEEN THE COMPANY AND
EQUITY GROUP INVESTMENTS, L.L.C., CONSTITUTE THE ENTIRE AGREEMENT, AND SUPERSEDE
ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL, BETWEEN
THE PARTIES, OR ANY OF THEM, WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND IS NOT INTENDED TO AND SHALL NOT CONFER UPON ANY PERSON OTHER THAN
THE PARTIES HERETO ANY RIGHTS OR REMEDIES HEREUNDER.


SECTION 8.14           AMENDMENTS; WAIVERS.  ANY PROVISION OF THIS AGREEMENT MAY
BE AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND
SIGNED, IN THE CASE OF AN AMENDMENT, BY THE COMPANY AND EGI-TRB, OR IN THE CASE
OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE. 
NOTWITHSTANDING THE FOREGOING, NO FAILURE OR DELAY BY THE COMPANY OR EGI-TRB IN
EXERCISING ANY RIGHT HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE OF ANY
OTHER RIGHT HEREUNDER.


SECTION 8.15           HEADINGS.  HEADINGS OF THE ARTICLES AND SECTIONS OF THIS
AGREEMENT ARE FOR CONVENIENCE OF THE PARTIES ONLY AND SHALL BE GIVEN NO
SUBSTANTIVE OR INTERPRETIVE EFFECT WHATSOEVER.


SECTION 8.16           INTERPRETATION.  WHEN A REFERENCE IS MADE IN THIS
AGREEMENT TO AN ARTICLE OR SECTION, SUCH REFERENCE SHALL BE TO AN ARTICLE OR
SECTION OF THIS AGREEMENT UNLESS OTHERWISE INDICATED.  WHENEVER THE WORDS
“INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE
DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT LIMITATION.”  THE WORDS “HEREOF,”
“HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT
SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF
THIS AGREEMENT.  ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED
MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT THERETO UNLESS OTHERWISE DEFINED THEREIN.  THE DEFINITIONS CONTAINED IN
THIS AGREEMENT ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF
SUCH TERMS AND TO THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF
SUCH TERM.  ANY AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR REFERRED TO HEREIN
OR IN ANY AGREEMENT OR INSTRUMENT THAT IS REFERRED TO HEREIN MEANS SUCH
AGREEMENT, INSTRUMENT OR STATUTE AS FROM TIME TO TIME AMENDED, MODIFIED OR
SUPPLEMENTED, INCLUDING (IN THE CASE OF AGREEMENTS OR INSTRUMENTS) BY WAIVER OR
CONSENT AND (IN THE CASE OF STATUTES) BY SUCCESSION OF COMPARABLE SUCCESSOR
STATUTES AND REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED
THEREIN.  EACH OF THE PARTIES HAS PARTICIPATED IN THE DRAFTING AND NEGOTIATION
OF THIS AGREEMENT.  IF AN AMBIGUITY OR QUESTION OF INTENT OR INTERPRETATION
ARISES, THIS AGREEMENT MUST BE CONSTRUED AS IF IT IS DRAFTED BY ALL THE PARTIES,
AND NO PRESUMPTION OR BURDEN OF PROOF SHALL ARISE FAVORING OR DISFAVORING ANY
PARTY BY VIRTUE OF AUTHORSHIP OF ANY OF THE PROVISIONS OF THIS AGREEMENT.

23


--------------------------------------------------------------------------------



SECTION 8.17           NO RECOURSE.  THIS AGREEMENT MAY ONLY BE ENFORCED
AGAINST, AND ANY CLAIMS OR CAUSES OF ACTION THAT MAY BE BASED UPON, ARISE OUT OF
OR RELATE TO THIS AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AGREEMENT MAY ONLY BE MADE AGAINST, THE ENTITIES THAT ARE EXPRESSLY
IDENTIFIED AS PARTIES HERETO AND NO PAST, PRESENT OR FUTURE AFFILIATE, DIRECTOR,
OFFICER, EMPLOYEE, INCORPORATOR, MEMBER, MANAGER, PARTNER, STOCKHOLDER, AGENT,
ATTORNEY OR REPRESENTATIVE OF ANY PARTY HERETO SHALL HAVE ANY LIABILITY FOR ANY
OBLIGATIONS OR LIABILITIES OF THE PARTIES TO THIS AGREEMENT OR FOR ANY CLAIM
BASED ON, IN RESPECT OF, OR BY REASON OF, THE TRANSACTIONS CONTEMPLATED HEREBY.


SECTION 8.18           GUARANTEE.


(A)           GUARANTOR ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY GUARANTEES
(THE “GUARANTEE”) TO THE COMPANY EACH AND EVERY REPRESENTATION, WARRANTY,
COVENANT AND AGREEMENT OF EGI-TRB AND THE FULL AND TIMELY OBSERVANCE, PAYMENT,
PERFORMANCE AND DISCHARGE OF ITS OBLIGATIONS UNDER THE PROVISIONS OF THE EGI-TRB
TRANSACTION DOCUMENTS (THE “OBLIGATIONS”) AND NOT OF THEIR COLLECTIBILITY ONLY. 
THIS GUARANTEE SHALL REMAIN IN FORCE AND EFFECT UNTIL PERFORMANCE IN FULL OF ALL
THE OBLIGATIONS, AND IS IN NO WAY CONDITIONED UPON ANY REQUIREMENT THAT THE
COMPANY FIRST ATTEMPT TO COLLECT ANY OF THE OBLIGATIONS FROM EGI-TRB OR RESORT
TO ANY COLLATERAL SECURITY OR OTHER MEANS OF OBTAINING PAYMENT.


(B)           IF ANY OF THE OBLIGATIONS HAVE BECOME IRRECOVERABLE FROM OR
UNENFORCEABLE AGAINST EGI-TRB IN WHOLE OR IN PART BY REASON OF EGI-TRB’S
INSOLVENCY, BANKRUPTCY OR REORGANIZATION, OR IF THE COLLECTION OR ENFORCEMENT OF
ANY OF THE OBLIGATIONS SHALL BE STAYED, OR THE OBLIGATIONS SHALL BE DISCHARGED,
IN EACH CASE IN ANY INSOLVENCY, BANKRUPTCY OR REORGANIZATION OF EGI-TRB, THIS
GUARANTEE SHALL NOTWITHSTANDING ANY OF THE PRECEDING NEVERTHELESS BE BINDING ON
GUARANTOR AND THE ENFORCEABILITY OF THIS GUARANTEE IN ACCORDANCE WITH ITS TERMS
SHALL NOT BE AFFECTED THEREBY.


(C)           GUARANTOR WAIVES PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND,
PROTEST, NOTICE OF ACCEPTANCE, ANY RIGHT TO REQUIRE THE MARSHALLING OF ASSETS OF
EGI-TRB, AND ALL SURETYSHIP DEFENSES GENERALLY. WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, GUARANTOR AGREES THAT ITS OBLIGATIONS HEREUNDER SHALL NOT BE
RELEASED OR DISCHARGED, IN WHOLE OR IN PART, OR OTHERWISE AFFECTED BY (I) THE
FAILURE OF THE COMPANY TO ASSERT ANY CLAIM OR DEMAND OR TO ENFORCE ANY RIGHT OR
REMEDY AGAINST EGI-TRB; (II) THE ADDITION, SUBSTITUTION OR RELEASE OF ANY ENTITY
OR OTHER PERSON PRIMARILY OR SECONDARILY LIABLE FOR ANY OBLIGATION; (III) THE
ADEQUACY OF ANY OTHER MEANS THE COMPANY MAY HAVE OF OBTAINING REPAYMENT OF ANY
OF THE OBLIGATIONS; OR (IV) OTHER ACTS OR OMISSIONS WHICH MIGHT IN ANY MANNER OR
TO ANY EXTENT VARY THE RISK OF GUARANTOR OR OTHERWISE OPERATE AS A RELEASE OR
DISCHARGE OF GUARANTOR.  THE AGREEMENTS AND WAIVERS OF GUARANTOR SET FORTH ABOVE
IN THIS SECTION 8.18(C) SHALL NOT OPERATE TO WAIVE, AFFECT OR IMPAIR (X) ANY OF
THE RIGHTS OF EGI-TRB UNDER THE MERGER AGREEMENT, THIS AGREEMENT OR ANY OF THE
OTHER EGI-TRB TRANSACTION DOCUMENTS, INCLUDING BUT NOT LIMITED TO ANY RIGHT TO
RECEIVE NOTICE, OR PREJUDICE ANY RIGHT OF THE OBLIGOR TO ASSERT ANY DEFENSE,
COUNTERCLAIM OR SETOFF OTHERWISE APPLICABLE TO ANY OF THE OBLIGATIONS, OR
(Y) ANY RIGHT OF GUARANTOR TO RECEIVE NOTICE UNDER THE MERGER AGREEMENT, THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.  THE OBLIGATIONS SHALL BE
DETERMINED IN ACCORDANCE WITH THE PROVISIONS OF THE MERGER AGREEMENT, THIS
AGREEMENT OR ANY OF THE OTHER EGI-TRB TRANSACTION DOCUMENTS.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, (A) IF AN OBLIGATION IS COMPROMISED IN
ACCORDANCE WITH THE PROVISIONS OF THE MERGER

24


--------------------------------------------------------------------------------


Agreement, this Agreement or any of the other EGI-TRB Transaction Documents,
such Obligation shall be compromised for purposes of this Guarantee, and (B) if
EGI-TRB is entitled to assert a defense, counterclaim or right of setoff to an
Obligation in accordance with the provisions of the Merger Agreement, this
Agreement or any of the other EGI-TRB Transaction Documents, Guarantor shall be
entitled to assert the same defense, counterclaim or right of offset under this
Guarantee.


(D)           UNTIL THE FINAL PAYMENT AND PERFORMANCE IN FULL OF ALL OF THE
OBLIGATIONS, GUARANTOR SHALL NOT EXERCISE AND HEREBY WAIVES ANY RIGHTS AGAINST
EGI-TRB ARISING AS A RESULT OF PAYMENT BY GUARANTOR HEREUNDER, BY WAY OF
SUBROGATION, REIMBURSEMENT, RESTITUTION, CONTRIBUTION OR OTHERWISE, AND WILL NOT
FILE OR ASSERT ANY CLAIM IN COMPETITION WITH THE COMPANY IN RESPECT OF ANY
PAYMENT HEREUNDER IN ANY BANKRUPTCY, INSOLVENCY OR REORGANIZATION CASE OR
PROCEEDINGS OF ANY NATURE INVOLVING EGI-TRB, NOR WILL GUARANTOR ASSERT ANY
SETOFF, RECOUPMENT OR COUNTERCLAIM TO ANY OF ITS OBLIGATIONS HEREUNDER IN
RESPECT OF ANY LIABILITY OF EGI-TRB TO GUARANTOR.


SECTION 8.19           TERMINATION.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, THIS AGREEMENT MAY BE TERMINATED AND ABANDONED AT ANY
TIME PRIOR TO THE FIRST CLOSING OR THE SECOND CLOSING AS FOLLOWS:


(A)           BY THE MUTUAL WRITTEN CONSENT OF THE COMPANY AND EGI-TRB;


(B)           BY EITHER THE COMPANY OR EGI-TRB IF AN INJUNCTION, ORDER, DECREE
OR RULING SHALL HAVE BEEN ENTERED PERMANENTLY RESTRAINING, ENJOINING OR
OTHERWISE PROHIBITING THE CONSUMMATION OF THE MERGER OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND SUCH INJUNCTION, ORDER, DECREE OR RULING SHALL HAVE
BECOME FINAL AND NON-APPEALABLE;


(C)           BY EITHER THE COMPANY OR EGI-TRB UPON TERMINATION OF THE MERGER
AGREEMENT IN ACCORDANCE WITH ITS TERMS;


(D)           BY THE COMPANY, IF EGI-TRB OR GUARANTOR SHALL HAVE BREACHED OR
FAILED TO PERFORM IN ANY MATERIAL RESPECT ANY OF ITS REPRESENTATIONS,
WARRANTIES, COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS AGREEMENT, WHICH
BREACH OR FAILURE TO PERFORM (I)(A) WOULD RESULT IN A FAILURE OF A CONDITION SET
FORTH IN SECTION 6.1 OR 6.2 AND (B) CANNOT BE CURED BY THE FIRST CLOSING END
DATE (AS HEREINAFTER DEFINED), OR (II)(A) WOULD RESULT IN A FAILURE OF A
CONDITION SET FORTH IN SECTION 7.1 AND (B) CANNOT BE CURED BY THE END DATE,
PROVIDED THAT THE COMPANY SHALL HAVE GIVEN EGI-TRB WRITTEN NOTICE, DELIVERED AT
LEAST THIRTY (30) DAYS PRIOR TO SUCH TERMINATION, STATING THE COMPANY’S
INTENTION TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 8.19(D) AND THE
BASIS FOR SUCH TERMINATION;


(E)           BY THE EGI-TRB, IF THE COMPANY SHALL HAVE BREACHED OR FAILED TO
PERFORM IN ANY MATERIAL RESPECT ANY OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS AGREEMENT, WHICH BREACH OR
FAILURE TO PERFORM (I)(A) WOULD RESULT IN A FAILURE OF A CONDITION SET FORTH IN
SECTION 6.1 OR 6.3 AND (B) CANNOT BE CURED BY THE FIRST CLOSING END DATE, OR
(II)(A) WOULD RESULT IN A FAILURE OF A CONDITION SET FORTH IN SECTION 7.1 AND
(B) CANNOT BE CURED BY THE END DATE, PROVIDED THAT EGI-TRB SHALL HAVE GIVEN THE
COMPANY WRITTEN NOTICE,

25


--------------------------------------------------------------------------------


delivered at least thirty (30) days prior to such termination, stating EGI-TRB’s
intention to terminate this Agreement pursuant to this Section 8.19(e) and the
basis for such termination;


(F)            BY EITHER THE COMPANY OR EGI-TRB IF (I) THE FIRST CLOSING SHALL
NOT HAVE OCCURRED ON OR BEFORE AUGUST 17, 2007 (THE “FIRST CLOSING END DATE”)
AND (II) THE PARTY SEEKING TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION
8.19(F) SHALL NOT HAVE BREACHED IN ANY MATERIAL RESPECT ITS OBLIGATIONS UNDER
THIS AGREEMENT IN ANY MANNER THAT SHALL HAVE PROXIMATELY CAUSED THE FAILURE TO
CONSUMMATE THE PURCHASE AND SALE OF THE PURCHASED SHARES AND THE EXCHANGEABLE
NOTE ON OR BEFORE SUCH DATE;


(G)           BY EGI-TRB IF (I) THE MERGER SHALL NOT HAVE OCCURRED BY THE END
DATE AND (II) EGI-TRB SHALL NOT HAVE BREACHED IN ANY MATERIAL RESPECT ITS
OBLIGATIONS UNDER THIS AGREEMENT IN ANY MANNER THAT SHALL HAVE PROXIMATELY
CAUSED THE FAILURE TO CONSUMMATE THE MERGER ON OR BEFORE SUCH DATE;


(H)           BY EGI-TRB, PRIOR TO THE COMPANY SHAREHOLDER APPROVAL, IF THE
BOARD OF DIRECTORS OF THE COMPANY HAS FAILED TO MAKE THE RECOMMENDATION IN THE
PROXY STATEMENT OR HAS EFFECTED A CHANGE OF RECOMMENDATION IN A MANNER ADVERSE
TO EGI-TRB;


(I)            BY EGI-TRB IF THE COMPANY MEETING (INCLUDING ANY ADJOURNMENTS OR
POSTPONEMENTS THEREOF) SHALL HAVE CONCLUDED AND THE COMPANY SHAREHOLDER APPROVAL
SHALL NOT HAVE BEEN OBTAINED; AND


(J)            BY EGI-TRB IF THE BOARD OF DIRECTORS OF THE COMPANY OR THE
SPECIAL COMMITTEE DETERMINES TO ACCEPT A SUPERIOR PROPOSAL.

In the event of termination of this Agreement pursuant to this Section 8.19,
this Agreement shall terminate (except for the provisions of Section 5.2
(excluding references to Section 5.12 contained therein) and this Article VIII,
each of which shall survive such termination in accordance with its terms), and
there shall be no other liability on the part of the Company, EGI-TRB or
Guarantor.


SECTION 8.20           TERMINATION FEES.


(A)           IN THE EVENT THAT (I) ANY OF THE REPRESENTATIONS OR WARRANTIES OF
THE COMPANY CONTAINED IN THIS AGREEMENT OR THE MERGER AGREEMENT, AS APPLICABLE,
WAS MATERIALLY FALSE WHEN MADE OR THE COMPANY SHALL HAVE FAILED TO PERFORM IN
ANY MATERIAL RESPECT ANY OF ITS COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS
AGREEMENT OR THE MERGER AGREEMENT, AS APPLICABLE, AND, AS A RESULT THEREOF,
(A) EGI-TRB TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(E), (B) EGI-TRB
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(C) WHERE THE MERGER AGREEMENT
HAS BEEN TERMINATED PURSUANT TO SECTION 7.1(F) THEREOF, OR (C) EGI-TRB
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(G) AND SUCH MATERIALLY FALSE
REPRESENTATION OR WARRANTY OF THE COMPANY OR SUCH FAILURE BY THE COMPANY TO
PERFORM IN ANY MATERIAL RESPECT ANY OF SUCH COVENANTS WAS THE PROXIMATE CAUSE OF
THE FAILURE OF THE MERGER TO CLOSE BY THE END DATE, (II) THE COMPANY OR EGI-TRB
TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(C) WHERE THE MERGER AGREEMENT
HAS BEEN TERMINATED PURSUANT TO SECTION 7.1(G) OR SECTION 7.1(H) THEREOF OR
EGI-TRB TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(H) OR 8.19(J), OR
(III) AFTER THE DATE OF THIS

26


--------------------------------------------------------------------------------


Agreement, any bona fide Alternative Proposal (substituting for purposes of this
Section 8.20(a) 50% for the 20% thresholds set forth in the definition of
“Alternative Proposal” in the Merger Agreement) (a “Qualifying Transaction”) is
publicly proposed or publicly disclosed prior to the time of the Company Meeting
and not permanently abandoned prior to the time of the Company Meeting, and the
Company or EGI-TRB terminates this Agreement pursuant to Section 8.19(c) where
the Merger Agreement has been terminated pursuant to Section 7.1(d) thereof or
EGI-TRB terminates this Agreement pursuant to Section 8.19(i), and, within
twelve (12) months after any such termination, the Company enters into any
Qualifying Transaction, then in any such event set forth in clauses (i), (ii) or
(iii) above, the Company shall pay to EGI-TRB a fee of $25 million in cash (the
“Company Termination Fee”).  Payment of the Company Termination Fee shall be
made five (5) business days after termination of this Agreement under the
circumstances described in clauses (i) or (ii) of the preceding sentence or
within five (5) business days after the entering into of the Qualifying
Transaction under the circumstances described in clause (iii) of the preceding
sentence.  In no event shall the Company be required to pay the Company
Termination Fee on more than one occasion.


(B)           IN THE EVENT THAT ANY OF EGI-TRB’S OR GUARANTOR’S REPRESENTATIONS
OR WARRANTIES CONTAINED IN THIS AGREEMENT WAS MATERIALLY FALSE WHEN MADE OR
EGI-TRB OR GUARANTOR SHALL HAVE FAILED TO PERFORM IN ANY MATERIAL RESPECT ANY OF
ITS COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS AGREEMENT AND, AS A RESULT
THEREOF, (A) THE COMPANY TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(D),
OR (B) THE COMPANY TERMINATES THIS AGREEMENT PURSUANT TO SECTION 8.19(C) WHERE
THE MERGER AGREEMENT HAS BEEN TERMINATED PURSUANT TO SECTION 7.1(B) THEREOF AND
SUCH MATERIALLY FALSE REPRESENTATION OR WARRANTY OF EGI-TRB OR GUARANTOR OR SUCH
FAILURE BY EGI-TRB OR GUARANTOR TO PERFORM IN ANY MATERIAL RESPECT ANY OF SUCH
COVENANTS WAS THE PROXIMATE CAUSE OF THE FAILURE OF THE MERGER TO CLOSE BY THE
END DATE, THEN IN ANY SUCH EVENT EGI-TRB SHALL PAY TO THE COMPANY A FEE OF $25
MILLION IN CASH (THE “EGI-TRB TERMINATION FEE”).  EGI-TRB SHALL ALSO PAY TO THE
COMPANY THE EGI-TRB TERMINATION FEE IF (I) THIS AGREEMENT IS TERMINATED BY THE
COMPANY OR EGI-TRB PURSUANT TO SECTION 8.19(C), (II) THE PRIMARY FACTOR LEADING
TO THE UNDERLYING TERMINATION OF THE MERGER AGREEMENT WAS THE FAILURE TO SATISFY
THE FINANCING CONDITION SET FORTH IN SECTION 6.1(G) OF THE MERGER AGREEMENT AND
(III) THE FAILURE TO SATISFY THE FINANCING CONDITION SET FORTH IN SECTION 6.1(G)
OF THE MERGER AGREEMENT WAS NOT THE RESULT OF THE BREACH OR FAILURE BY THE
COMPANY OR THE ESOP TO PERFORM IN ANY MATERIAL RESPECT ANY OF THEIR RESPECTIVE
COVENANTS OR OTHER AGREEMENTS CONTAINED IN THIS AGREEMENT, THE MERGER AGREEMENT
OR THE DEBT COMMITMENT LETTERS, AS APPLICABLE, OR ANY OF THE OTHER DOCUMENTS
DELIVERED BY EITHER THE COMPANY OR THE ESOP IN CONNECTION THEREWITH, OR THE
RESULT OF THE COMPANY’S OR THE ESOP’S REPRESENTATIONS OR WARRANTIES CONTAINED IN
ANY SUCH AGREEMENTS OR DOCUMENTS HAVING BEEN MATERIALLY FALSE WHEN MADE. 
PAYMENT OF THE EGI-TRB TERMINATION FEE SHALL BE MADE FIVE (5) BUSINESS DAYS
AFTER TERMINATION OF THIS AGREEMENT UNDER THE CIRCUMSTANCES DESCRIBED IN EITHER
OF THE TWO PRECEDING SENTENCES.  IN NO EVENT SHALL EGI-TRB BE REQUIRED TO PAY
THE EGI-TRB TERMINATION FEE ON MORE THAN ONE OCCASION.


(C)           EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THE AGREEMENTS
CONTAINED IN THIS SECTION 8.20 ARE AN INTEGRAL PART OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THAT NONE OF THE FEES CONTEMPLATED UNDER THIS
SECTION 8.20 IS A PENALTY, BUT RATHER IS LIQUIDATED DAMAGES IN A REASONABLE
AMOUNT THAT WILL COMPENSATE EGI-TRB OR THE COMPANY, AS THE CASE MAY BE, FOR THE
EFFORTS AND RESOURCES EXPENDED AND OPPORTUNITIES FOREGONE WHILE NEGOTIATING THIS
AGREEMENT AND IN RELIANCE ON THIS AGREEMENT AND ON THE EXPECTATION OF THE
CONSUMMATION OF THE

27


--------------------------------------------------------------------------------


transactions contemplated hereby, which amount would otherwise be impossible to
calculate with precision.  Notwithstanding anything to the contrary in this
Agreement, and except as otherwise provided in the next succeeding sentence, (i)
the Company’s right to receive payment of the EGI-TRB Termination Fee pursuant
to this Section 8.20 shall be the exclusive remedy of the Company against
EGI-TRB for (A) the loss suffered as a result of the failure of the transactions
contemplated hereby or by Merger Agreement to be consummated and (B) any other
losses, damages, obligations or liabilities suffered as a result of or under
this Agreement and the transactions contemplated hereby, and upon payment of the
EGI-TRB Termination Fee in accordance with this Section 8.20, neither EGI-TRB
nor any of its equityholders, partners, members, directors, officers or agents,
as the case may be, shall have any further liability or obligation relating to
or arising out of this Agreement or the transactions contemplated hereby (except
as provided for in the Confidentiality Agreement); and (ii) EGI-TRB’s right to
receive payment of the Company Termination Fee pursuant to this Section 8.20
shall be the exclusive remedy of EGI-TRB for (A) the loss suffered as a result
of the failure of the transactions contemplated hereby or by the Merger
Agreement to be consummated and (B) any other losses, damages, obligations or
liabilities suffered as a result of or under this Agreement and the transactions
contemplated hereby, and upon payment of the Company Termination Fee in
accordance with this Section 8.20, neither the Company nor any of its
stockholders, directors, officers or agents, as the case may be, shall have any
further liability or obligation relating to or arising out of this Agreement or
the transactions contemplated hereby (except as provided for in the
Confidentiality Agreement).  If the Company fails to pay EGI-TRB any amounts due
to EGI-TRB pursuant to this Section 8.20 within the time periods specified in
this Section 8.20 or EGI-TRB fails to pay the Company any amounts due to the
Company pursuant to this Section 8.20 within the time periods specified in this
Section 8.20, the Company or EGI-TRB, as applicable, shall pay the costs and
expenses (including reasonable legal fees and expenses) incurred by EGI-TRB or
the Company, as applicable, in connection with any action, including any
lawsuit, taken to collect payment of such amounts, together with interest on
such unpaid amounts at the prime lending rate prevailing during such period as
published in The Wall Street Journal, calculated on a daily basis from the date
such amounts were required to be paid until the date of actual payment.

*              *              *              *

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

EGI-TRB, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Philip G. Tinkler

 

 

Name: Philip G. Tinkler

 

 

Title:   Vice President

 

 

 

 

 

 

 

SAMUEL ZELL

 

 

 

 

/s/ Samuel Zell

 

 

 

 

 

 

 

TRIBUNE COMPANY

 

 

 

 

 

 

 

By:

/s/ Dennis J. FitzSimons

 

 

Name: Dennis J. FitzSimons

 

 

Title:   Chairman, President and

 

 

           Chief Executive Officer

 

 

 

 

 

Signature Page to the Securities Purchase Agreement


--------------------------------------------------------------------------------